EXHIBIT 10.3

Execution Copy

 

ALN-AT3 Global License Terms

 

 

dated as of January 6, 2018

by and between

ALNYLAM PHARMACEUTICALS, INC.

and

GENZYME CORPORATION

 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

1

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

TABLE OF CONTENTS

Page

1.

RELATIONSHIP WITH MASTER AGREEMENT; DEFINITIONS2

 

 

1.1

Relationship with Master Agreement2

 

 

1.2

Definitions2

 

2.

TRANSITION AND DEVELOPMENT13

 

 

2.1

Overview13

 

 

2.2

Transition13

 

 

2.3

Global Development Plan15

 

 

2.4

Diligence15

 

 

2.5

Records; Reports; Information Sharing15

 

 

2.6

Pharmacovigilance16

 

 

2.7

Third Parties17

 

3.

REGULATORY MATTERS17

 

 

3.1

Regulatory Filings and Interactions17

 

 

3.2

Costs of Regulatory Affairs18

 

 

3.3

Right of Reference18

 

4.

COMMERCIALIZATION OF THE GLOBAL AT3 LICENSED PRODUCTS19

 

 

4.1

Responsibility, Cost and Diligence19

 

 

4.2

Commercialization Summary19

 

 

4.3

First Commercial Sale Reporting Obligations19

 

 

4.4

Advertising and Promotional Materials19

 

 

4.5

Sales and Distribution20

 

 

4.6

Recalls, Market Withdrawals or Corrective Actions20

 

5.

TRANSITION MANAGEMENT20

 

 

5.1

Joint Transition Team20

 

 

5.2

Meetings20

 

 

5.3

Minutes21

 

 

5.4

JTT Responsibilities21

 

 

5.5

Decision-Making21

 

 

5.6

Term of JTT22

 

6.

MANUFACTURE AND SUPPLY OF THE GLOBAL AT3 LICENSED PRODUCTS22

 

 

6.1

Manufacturing and Supply22

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

i

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

7.

LICENSES22

 

 

7.1

License Grants to Genzyme22

 

 

7.2

License Grants to Alnylam25

 

 

7.3

Joint Collaboration IP26

 

 

7.4

In-Licenses26

 

 

7.5

Right of First Negotiation27

 

 

7.6

Bankruptcy27

 

 

7.7

No Other Rights28

 

8.

CERTAIN FINANCIAL TERMS29

 

 

8.1

Milestone Fee29

 

 

8.2

Royalties29

 

9.

REPRESENTATIONS, WARRANTIES AND COVENANTS31

 

 

9.1

Representations and Warranties of Alnylam31

 

 

9.2

Representations and Warranties of Genzyme34

 

 

9.3

Warranty Disclaimer34

 

 

9.4

Certain Covenants34

 

10.

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS35

 

 

10.1

Inventorship35

 

 

10.2

Ownership35

 

 

10.3

Prosecution and Maintenance of Patent Rights35

 

 

10.4

Third Party Infringement39

 

 

10.5

Patent Term Extensions41

 

 

10.6

Common Interest42

 

 

10.7

Trademarks42

 

 

10.8

Cooperative Research and Technology (CREATE) Act Acknowledgment43

 

 

10.9

In-Licenses43

 

11.

TERM AND TERMINATION44

 

 

11.1

Term44

 

 

11.2

Termination Rights44

 

 

11.3

Effect of Termination45

 

 

11.4

Effect of Expiration or Termination; Survival50

 

12.

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE50

 

 

12.1

Indemnification; Limitation of Liability; Insurance50

 

13.

PERFORMANCE BY AFFILIATES51

 

 

13.1

Use of Affiliates51

 

 

13.2

Future Acquisition of a Party or its Business51

 

 

13.3

Acquired Programs51

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

ii

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

14.

PRESS RELEASE51

 

 

14.1

Press Release51

 

15.

ENTIRE AGREEMENT; AMENDMENTS.52

 

 

15.1

Entire Agreement; Amendments52

 

 

 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

iii

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

EXHIBITS

 

Exhibit AHigh Level Transition Outline

 

SCHEDULES

Schedule 1.2.8Alnylam Core Technology Patents

Schedule 1.2.13Alnylam Product-Specific Patents

Schedule 9.1Disclosure Schedule

Schedule 9.1.12Existing Alnylam In-Licenses / Additional Alnylam In-Licenses

Schedule 9.4.1(d)Exceptions to Exclusivity

Schedule 10.7Trademarks

 

 

 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

iv

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

ALN-AT3 GLOBAL LICENSE TERMS

THESE ALN-AT3 GLOBAL LICENSE TERMS (this “Agreement”) are entered into as of
January 6, 2018 (the “Execution Date”), by and between Alnylam Pharmaceuticals,
Inc., a corporation organized and existing under the laws of the State of
Delaware (“Alnylam”), and Genzyme Corporation, a corporation organized and
existing under the laws of the Commonwealth of Massachusetts (“Genzyme”). Except
where otherwise specifically provided herein, the rights and obligations set
forth herein shall only become binding upon the Effective Date (which, when used
in this Agreement, has the meaning provided in Amendment No. 2 (as defined
herein)).

RECITALS:

WHEREAS, Genzyme and Alnylam are parties to that certain Master Collaboration
Agreement dated as of January 11, 2014 (the “Original Collaboration Agreement”),
as amended by Amendment No. 1 to the Master Collaboration Agreement dated July
1, 2015 (“Amendment No. 1”) (the Original Collaboration Agreement, together with
Amendment No. 1 and Amendment No. 2 (as defined below), the “Master Agreement”)
pursuant to which, among other things, Alnylam granted Genzyme the exclusive
right to Develop and Commercialize ALN-TTR02, ALN-TTRsc, ALN-TTRsc02 (as a
back-up to ALN-TTRsc) and ALN-AT3 on a regional basis outside the United States,
Canada and western Europe and the further right to co-Develop and
co-Commercialize ALN-TTRsc, ALN-TTRsc02 (as a back-up to ALN-TTRsc) and ALN-AT3
with Alnylam in the United States, Canada and western Europe, in each case on
the terms and conditions set forth in the Master Agreement and the License Terms
attached to the Master Agreement as Appendix A (Regional License Terms),
Appendix B (Global License Terms) and Appendix C (Co-Co License Terms) (the
Master Agreement, together with the License Terms attached thereto, the
“Collaboration Agreement”);

WHEREAS, Genzyme has invested substantial resources to acquire such rights and
in the Development of ALN-AT3 and the Parties now desire to amend the above
described terms and conditions as set forth in the Master Agreement;

WHEREAS, Genzyme and Alnylam, as of the Effective Date, are simultaneously
entering into that certain Amendment No. 2 to the Collaboration Agreement
(“Amendment No. 2”) pursuant to which the Parties: (i) terminate the
co-Development and co-Commercialization rights provided for in the Co-Co License
Terms (as defined in the Collaboration Agreement), (ii) cease further
Development and Commercialization of ALN-TTR02 under the Regional License Terms
and of ALN-TTRsc and ALN-TTRsc02 under the Co-Co License Terms, (iii) cease
further Development and Commercialization of ALN-AT3 under the Co-Co License
Terms and (iv) confirm the continued effectiveness of certain remaining Options
(as defined in the Collaboration Agreement) held by Genzyme;

WHEREAS, the Parties have agreed to revised terms and conditions pursuant to
which Alnylam will pursue the further Development and Commercialization of
ALN-TTR02, ALN-

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

1

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

TTRsc and ALN-TTRsc02, and any Back-Up Products (as defined in the Exclusive TTR
License), as set forth in that certain Exclusive License Agreement entered into
by and between the Parties as of the Effective Date (the “Exclusive TTR
License”); and

WHEREAS, Genzyme and Alnylam now wish for Genzyme to have the right to pursue
the further Development and Commercialization of ALN-AT3, and any Back-Up
Products (as defined herein) in accordance with the terms and conditions set
forth herein.  

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the Parties hereby agree as follows:

1.

RELATIONSHIP WITH MASTER AGREEMENT; DEFINITIONS

1.1Relationship with Master Agreement

.  It is the intention of the Parties that their respective rights and
obligations with respect to the Development, Manufacture,  and Commercialization
of ALN-AT3 and the other Global AT3 Licensed Products (as defined below) be
governed by this Agreement and the Master Agreement (including as amended by
Amendment No. 2), subject to the express exceptions and alternative terms
provided herein, as if the Global AT3 Licensed Products were “Global Licensed
Products” for purposes of the Master Agreement. Certain terms of the Master
Agreement are expressly incorporated herein by reference merely as a matter of
convenience.  Accordingly, the following Sections of the Master Agreement are
incorporated herein by reference: Section 5 (Collaboration Management); Section
6 (Manufacture and Supply of the Collaboration Products); Section 7
(Confidentiality and Publication); Section 9 (Royalty Reports; Payments; Audit);
Section 10 (Indemnification; Limitation of Liability; Insurance); Section 12.2.4
(Challenges of Patent Rights); and Section 13 (Miscellaneous), in each case as
may be amended herein. Any breach of the terms and conditions of this Agreement,
including terms of the Master Agreement applicable to a Global AT3 Licensed
Product, shall be treated as a breach under this Agreement and not a breach
under the Master Agreement.

1.2Definitions

.  Capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Master Agreement.  Unless specifically set forth to the
contrary herein, the following terms, whether used in the singular or plural,
shall have the respective meanings set forth below:

1.2.1“Acquired Business” has the meaning set forth in Section 13.3.1 (Acquired
Programs).

1.2.2“Acquirer” has the meaning set forth in Section 13.2 (Future Acquisition of
a Party or its Business).

1.2.3 “Additional Alnylam In-Licenses” has the meaning set forth in the Master
Agreement.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

2

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.4“AF11 Lipid Nanoparticle Formulation” has the meaning set forth in the
Master Agreement.

1.2.5“Affiliate” means, with respect to a Person, any other Person which
controls, is controlled by, or is under common control with the applicable
Person. For purposes of this definition, “control” means: (a) in the case of
corporate entities, direct or indirect ownership of [***] percent ([***]%) of
the stock or shares entitled to vote for the election of directors, or otherwise
having the power to control or direct the affairs of such Person; and (b) in the
case of non-corporate entities, direct or indirect ownership of [***] percent
([***]%) of the equity interest or the power to direct the management and
policies of such non-corporate entities.

1.2.6“AJSC” has the meaning set forth in the Master Agreement.

1.2.7“ALN-AT3” has the meaning set forth in the Master Agreement.

1.2.8 “Alnylam Core Technology Patents” means Patent Rights Controlled by
Alnylam during the Term that are [***].  The Alnylam Core Technology Patents
existing as of the Implementation Date for any Global AT3 Licensed Product will
be identified as the “Alnylam Core Technology Patents” in the Option Data
Package for such Global AT3 Licensed Product provided by Alnylam to Genzyme
under the Master Agreement and then attached hereto as Schedule 1.2.8-1 and
Schedule 1.2.8-2, if applicable.

1.2.9“Alnylam Developed siRNA Product” means an siRNA with respect to which (a)
Alnylam Controls Patent Rights Covering such siRNA, provided that once a product
first satisfies the criterion set forth in this clause (a) such criterion shall
be deemed satisfied at all times thereafter as to such product; and (b) Alnylam
or an Affiliate of Alnylam [***].

1.2.10“Alnylam In-License” means any Existing Alnylam In-License or any
Collaboration In-License to which Alnylam is a party. 

1.2.11“Alnylam Know-How” means Know-How Controlled by Alnylam during the Term
that is reasonably necessary or useful for Genzyme to Develop, Manufacture
and/or Commercialize Global AT3 Licensed Products in the Field in the Licensed
Territory, other than Alnylam’s interest in Know-How included in Joint
Collaboration IP.

1.2.12“Alnylam Patents” means Alnylam Core Technology Patents and Alnylam
Product-Specific Patents.

1.2.13“Alnylam Product-Specific Patents” means Patent Rights Controlled by
Alnylam during the Term that claim [***].  The Alnylam Product-Specific Patents
existing as of the Effective Date for ALN-AT3 are listed on Schedule 1.2.13
attached hereto.  [***].

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

3

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.14“Alnylam Technology” means, collectively, Alnylam Know-How, Alnylam
Patents and Alnylam’s interest in Joint Collaboration IP.

1.2.15“Alnylam Trademark” has the meaning set forth in Section 10.7(a)
(Trademarks).

1.2.16“ANDA” means an Abbreviated New Drug Application (or any successor
application or procedure) as defined in regulations promulgated by the FDA under
the FDCA, which ANDA is filed with or intended to be filed with the FDA (and, as
applicable, any other analogous application filed with a Regulatory Authority in
any country other than the U.S. in the Licensed Territory) for Regulatory
Approval for marketing and selling a Global AT3 Licensed Product in the Licensed
Territory.

1.2.17“AT3 Personnel” has the meaning set forth in Section 2.5.4 (Personnel).

1.2.18“Back-Up Option” has the meaning set forth in Section 7.1.5 (Back-Up
Products).

1.2.19 “Back-Up Product” means (i) any product Controlled by Alnylam comprising
a siRNA that targets the Licensed Target and (a) [***] (as such term is defined
in the Master Agreement) by [***], or (b) for which Alnylam has [***] by [***],
and in each case, for which Genzyme has elected to take a license under its
Back-Up Option and (ii) any product Controlled by Genzyme comprising a siRNA
that targets the Licensed Target and which would meet the criteria in (a) or (b)
above if such product were a Collaboration Product Controlled by Alnylam.

1.2.20“Bankrupt Party” has the meaning set forth in Section 7.6 (Bankruptcy).

1.2.21“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31 of
each Calendar Year, provided that (a) the first Calendar Quarter of the Term
shall begin on the Effective Date and end on the first to occur of March 31,
June 30, September 30 or December 31 thereafter and the last Calendar Quarter of
the Term shall end on the last day of the Term and (b) the first Calendar
Quarter of a Royalty Term for a Global AT3 Licensed Product in a country shall
begin on the First Commercial Sale of a Global AT3 Licensed Product in such
country and end on the first to occur of March 31, June 30, September 30 or
December 31 thereafter and the last Calendar Quarter of a Royalty Term shall end
on the last day of such Royalty Term.

1.2.22“Calendar Year” means each successive period of twelve (12) months
commencing on January 1 and ending on December 31, provided that (a) the first
Calendar Year of the Term shall begin on the Effective Date and end on the first
December 31 thereafter and the last Calendar Year of the Term shall end on the
last day of the Term and (b) the first Calendar Year of a Royalty Term for a
Global AT3 Licensed

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

4

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Product in a country shall begin on the First Commercial Sale of a Global AT3
Licensed Product in such country and end on the first December 31 thereafter and
the last Calendar Year of the Term shall end on the last day of such Royalty
Term.

1.2.23“Carbohydrate Conjugate” has the meaning set forth in the Master
Agreement.

1.2.24“Certification” has the meaning set forth in Section 2.2.4 (Certification;
Term of Transition Plan).

1.2.25“Clinical Study” has the meaning set forth in the Master Agreement.

1.2.26“Co-Co License Terms” has the meaning set forth in the Master Agreement.

1.2.27“Co-Co Territory Commercialization Plan” shall have the meaning set forth
in the Co-Co License Terms.

1.2.28“Collaboration” has the meaning set forth in the Master Agreement.

1.2.29“Collaboration In-License” has the meaning set forth in the Master
Agreement.

1.2.30“Collaboration Product” has the meaning set forth in the Master Agreement.

1.2.31“Commercialization” or “Commercialize” has the meaning set forth in the
Master Agreement.

1.2.32“Commercialization Summary” has the meaning set forth in Section 4.2
(Commercialization Summary).

1.2.33“Commercially Reasonable Efforts” means [***].

1.2.34“Competing Program” has the meaning set forth in Section 13.3.1 (Acquired
Programs).

1.2.35“Competitive Infringement” has the meaning set forth in Section 10.4.1
(Notices).

1.2.36“Confidential Information” has the meaning set forth in the Master
Agreement.

1.2.37“Control”, “Controls” or “Controlled by” has the meaning set forth in the
Master Agreement.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

5

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.38“Cost of Goods” has the meaning set forth in the Master Agreement.

1.2.39 “Cover,” “Covering” or “Covers” has the meaning set forth in the Master
Agreement.

1.2.40“CPI” means the Consumer Price Index – Urban Wage Earners and Clerical
Workers, U.S. City Average, All Items, 1982-84 = 100, published by the United
States Department of Labor, Bureau of Labor Statistics (or its successor
equivalent index) in the United States.

1.2.41“Development,” “Developing” or “Develop” has the meaning set forth in the
Master Agreement.

1.2.42“Diligent Efforts” means, [***].

1.2.43“Effective Date” has the meaning set forth in Amendment No. 2.

1.2.44“EMA” means the European Medicines Agency and any successor Governmental
Authority having substantially the same function.

1.2.45“EU” means the European Union, as its membership may be altered from time
to time, and any successor thereto.

1.2.46“Execution Activities” has the meaning set forth in Section 2.2.1 (Scope
of Transition Plan).

1.2.47“Existing Global Development Plan” means the Global Development Plan for
the ALN-AT3 established by the Parties as contemplated under the Co-Co License
Terms.

1.2.48“Exclusivity Period” means, on a Global AT3 Licensed Product-by-Global AT3
Licensed Product and country-by-country basis within the Licensed Territory, the
period of time commencing on the Effective Date and continuing until the first
to occur of [***].

1.2.49“Existing Alnylam In-License” has the meaning set forth in the Master
Agreement.

1.2.50“Existing Genzyme In-License” has the meaning set forth in the Master
Agreement.

1.2.51“FDA” means the United States Food and Drug Administration and any
successor Governmental Authority having substantially the same function.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

6

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.52“FDCA” means the United States Federal Food, Drug, and Cosmetic Act of
1938, as amended from time to time, and the regulations and guidelines
promulgated thereunder.

1.2.53“Field” means the treatment, diagnosis and/or prevention of all human
diseases.

1.2.54“Final Transition Deadline” has the meaning set forth in Section 2.2.4
(Certification: Term of Transition Plan).

1.2.55“First Commercial Sale” means, with respect to a country, the first sale
for end use or consumption of a Global AT3 Licensed Product in such country,
except for compassionate use or patient access programs, after all Regulatory
Approvals legally required for such sale have been granted by the Regulatory
Authority of such country.

1.2.56“GalNAc Conjugate” has the meaning set forth in the Master Agreement.

1.2.57“Generic Competition” means, with respect to a Global AT3 Licensed Product
in any country in the Licensed Territory in a given Calendar Quarter, that,
during such Calendar Quarter, (a) one or more Generic Products with respect to
such Global AT3 Licensed Product are commercially available in such country, and
(b) Net Sales of such Global AT3 Licensed Product in such country in such
Calendar Quarter equal less than [***] percent ([***]%) of the average Net Sales
of such Global AT3 Licensed Product over the [***] consecutive Calendar Quarters
immediately prior to the Calendar Quarter in which one or more Generic Products
first became commercially available in such country.

1.2.58“Generic Product” means, on a Global AT3 Licensed Product-by-Global AT3
Licensed Product and country-by-country basis, a pharmaceutical product that (a)
is sold by a Person that is not a Related Party of Genzyme under a marketing
authorization granted by a Regulatory Authority in such country to a Third
Party; (b) [***]; and (c) is approved by the Regulatory Authority in such
country pursuant to an approval process that relies in part on pivotal safety
and/or efficacy data in such Regulatory Authority’s previous grant of marketing
authorization for such Global AT3 Licensed Product.

1.2.59“Genzyme Collaboration IP” means (a) any Know-How, first identified,
discovered or developed solely by employees of Genzyme or its Affiliates or
other persons not employed by Alnylam acting on behalf of Genzyme, in the
conduct of the Collaboration and (b) any Patent Rights that claim or cover such
Know-How and are Controlled by Genzyme at any time during the Term. Genzyme
Collaboration IP excludes Genzyme’s interest in Joint Collaboration IP, in each
case (a) and (b), other than Genzyme Manufacturing IP.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

7

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.60“Genzyme Disclosed Manufacturing Know-How” means Know-How (a) Controlled
by Genzyme at any time during the Term that is useful in the Manufacture of a
Global AT3 Licensed Product and (b) that Genzyme, in its sole discretion,
discloses in writing to Alnylam in the course of the Collaboration.

1.2.61“Genzyme In-License” means any Existing Genzyme In-License, Un-Blocking
Genzyme In-License or any Collaboration In-License to which Genzyme is a party.

1.2.62“Genzyme Know-How” means Know-How Controlled by Genzyme during the Term
that is reasonably necessary or useful for Alnylam to Develop, Commercialize
and/or Manufacture Global AT3 Licensed Products in the Field in the Licensed
Territory (other than Genzyme’s rights in Joint Collaboration IP, Genzyme
Collaboration IP and Genzyme Manufacturing IP).

1.2.63“Genzyme Manufacturing IP” means [***].

1.2.64“Genzyme Patent Jurisdictions” has the meaning set forth in the Master
Agreement.

1.2.65“Genzyme Patent Rights” means those Patent Rights Controlled by Genzyme
during the Term that are reasonably necessary or useful to Develop,
Commercialize and/or Manufacture Global AT3 Licensed Products in the Field in
the Licensed Territory. Genzyme Patent Rights excludes Patent Rights included in
Genzyme Collaboration IP, Genzyme’s interest in Joint Collaboration IP and
Genzyme Manufacturing IP.

1.2.66“Genzyme Technology” means, collectively, Genzyme Know-How, Genzyme Patent
Rights, Genzyme Collaboration IP and Genzyme’s interest in Joint Collaboration
IP, but excluding Genzyme Manufacturing IP.

1.2.67“Genzyme Trademarks” has the meaning set forth in Section 10.7(a)
(Trademarks).

1.2.68“Global AT3 Licensed Product” means ALN-AT3 and any Back-Up Products,
singly and collectively.

1.2.69 “Global Branding Strategy” has the meaning set forth in Section 4.4.1
(Global Branding).

1.2.70“Global Development Plan” has the meaning set forth in Section 2.3 (Global
Development Plan).

1.2.71“Global Out-of-Pocket Costs” means, with respect to certain activities
hereunder, direct expenses paid or payable by either Party or its Affiliates to
Third Parties

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

8

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

and specifically identifiable and incurred to conduct such activities for a
Global AT3 Licensed Product, including payments to contract personnel; [***].

1.2.72“GLP Clinical Supply Agreements” means each clinical supply agreement
entered into between Alnylam and Genzyme as described in Section 6.2 of the
Master Agreement (Collaboration Product Supply Agreements) pursuant to which
Alnylam will provide clinical supplies of a specified Global AT3 Licensed
Product to Genzyme.

1.2.73“GLP Collaboration” means the collaboration of the Parties in the
Development, Manufacture and Commercialization of Global AT3 Licensed Products
under this Agreement.

1.2.74“GLP Commercial Supply Agreements” means each commercial supply agreement
entered into between Alnylam and Genzyme as described in Section 6.2 of the
Master Agreement (Collaboration Product Supply Agreements) pursuant to which
Alnylam will provide commercial supplies of a specified Global AT3 Licensed
Product to Genzyme.

1.2.75“GLP Supply Agreements” means, collectively, the GLP Clinical Supply
Agreements and the GLP Commercial Supply Agreements.

1.2.76“Good Laboratory Practices” has the meaning set forth in the Master
Agreement.

1.2.77“Governmental Authority” means any applicable government authority, court,
tribunal, arbitrator, agency, department, legislative body, commission or other
instrumentality of (a) any government of any country or territory, (b) any
nation, state, province, county, city or other political subdivision thereof or
(c) any supranational body.

1.2.78“Human POP Study” has the meaning set forth in the Master Agreement.

1.2.79“IFRS” has the meaning set forth in the Master Agreement.

1.2.80“Implementation Date” means (i) with respect to ALN-AT3, the Effective
Date, and (ii) with respect to each Back-Up Product, the date on which Genzyme
sent to Alnylam the applicable notice for such Back-Up Product under Section
7.1.5 (Back-Up Products).

1.2.81“Improvement Manufacturing Patent Right” means a Patent Right owned
exclusively by Genzyme or its Affiliates that claims an invention related to the
Manufacture of a Global AT3 Licensed Product that was made [***].

1.2.82“IND” has the meaning set forth in the Master Agreement.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

9

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.83“In-License” has the meaning set forth in the Master Agreement.

1.2.84“Infringement Action” has the meaning set forth in Section 10.4.2(a)
(Rights to Enforce – Genzyme Technology).

1.2.85“Initial Transition Deadline” has the meaning set forth in Section 2.2.4
(Certification; Term of Transition Plan).

1.2.86“Joint Collaboration IP” means, collectively, (a) any Know-How first
identified, discovered or developed jointly by employee(s), agent(s) or
consultant(s) acting on behalf of Alnylam or its Affiliates, on the one hand,
and employee(s), agent(s) or consultant(s) acting on behalf of Genzyme or its
Affiliates, on the other hand, in the conduct of the Collaboration that is
Controlled by Alnylam and Genzyme, and (b) any Patent Rights that Cover such
Know-How and are Controlled by Alnylam and Genzyme.

1.2.87“Joint Transition Team” or “JTT” means the transition team as more fully
described in Section 5.1 (Joint Transition Team).

1.2.88“Know-How” has the meaning set forth in the Master Agreement.

1.2.89“Knowledge” means, with respect to any factual matters, the actual
knowledge of the members of Alnylam’s representatives to the JTT and the
knowledge that each such person would have, after reasonable investigation as to
such matters, including making due inquiries of Alnylam personnel that are
reasonably likely to have actual knowledge of such matters and responsibility
for such matters.

1.2.90“Laws” has the meaning set forth in the Master Agreement.

1.2.91“Licensed Target” means Antithrombin.

1.2.92“Licensed Territory” means worldwide.

1.2.93“Lipid Nanoparticle Formulation” has the meaning set forth in the Master
Agreement.

1.2.94“Manufacturing” or “Manufacture” has the meaning set forth in the Master
Agreement.

1.2.95“Manufacturing Claim” means a claim within a Patent Right directed solely
to Manufacturing a Global AT3 Licensed Product.

1.2.96 “MMC” means [***].

1.2.97“NDA” has the meaning set forth in the Master Agreement.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

10

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.98“Net Sales” means [***].

1.2.99 “Non-Bankrupt Party” has the meaning set forth in Section 7.6
(Bankruptcy).

1.2.100“Option Data Package” has the meaning set forth in the Master Agreement.

1.2.101“Option Exercise Date” has the meaning set forth in the Master
Agreement.  

1.2.102 “Party” means Genzyme and/or Alnylam.

1.2.103“Patent Rights” has the meaning set forth in the Master Agreement.

1.2.104“Person” means any natural person, corporation, unincorporated
organization, partnership, association, sole proprietorship joint stock company,
joint venture, limited liability company, trust or government, or any
Governmental Authority, or any other similar entity.

1.2.105“Phase III Study” has the meaning set forth in the Master Agreement.

1.2.106“Potential Back-Up Product” has the meaning section forth in Section
7.1.5(a).

1.2.107“Product Trademark(s)” means the Trademarks used, or intended for use, in
connection with the distribution, marketing, promotion and sale of the Global
AT3 Licensed Products.  Product Trademarks specifically exclude the corporate
names and logos of the Parties and their Affiliates.  Product Trademark includes
both the Alnylam Trademarks and the Genzyme Trademarks.

1.2.108“Promotional Materials” has the meaning set forth in Section 4.4.2
(Promotional Materials).

1.2.109“Regulatory Approval” has the meaning set forth in the Master Agreement.

1.2.110“Regulatory Authority” has the meaning set forth in the Master Agreement.

1.2.111“Regulatory Exclusivity” means, with respect to a Global AT3 Licensed
Product in a country, any exclusive marketing right, data exclusivity right,
orphan drug designation or other country-wide exclusive right or status
conferred by any

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

11

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Governmental Authority with respect to such Global AT3 Licensed Product in such
country, other than a Patent Right, that limits or prohibits a Person from (i)
[***].

1.2.112“Related Party” means a Party’s Affiliates and permitted Sublicensees.

1.2.113“Reverted Global AT3 Licensed Product” has the meaning set forth in
Section 11.3.3(b) (Effects of Termination of Global AT3 Licensed Product by
Alnylam for Cause or by Genzyme for Convenience).

1.2.114“Royalty Term” has the meaning set forth in Section 8.2.3 (Royalty Term).

1.2.115“SDEA” has the meaning set forth in Section 2.6 (Pharmacovigilance).

1.2.116“Serious Adverse Event” has the meaning set forth in the Master
Agreement.

1.2.117“siRNA” has the meaning set forth in the Master Agreement.

1.2.118“SPCs” has the meaning set forth in Section 10.5 (Patent Term
Extensions).

1.2.119“Sublicensee” means a Third Party to whom a Party grants a sublicense
under any Alnylam Technology or Genzyme Technology, as the case may be, pursuant
to Section 7.1.4 (Sublicensing Terms) or Section 7.2.3 (Sublicensing Terms).

1.2.120“Term” has the meaning set forth in Section 11.1 (Term).

1.2.121“Third Party” has the meaning set forth in the Master Agreement.

1.2.122“Third Party License Payment” has the meaning set forth in the Master
Agreement.

1.2.123“Trademark” has the meaning set forth in the Master Agreement.

1.2.124 “Trailing Global Option” has the meaning set forth in the Master
Agreement.

1.2.125“Transfer Activities” has the meaning set forth in Section 2.2.1 (Scope
of Transition Plan).

1.2.126“Transferred Information” has the meaning set forth in Section 2.2.1
(Scope of Transition Plan).

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

12

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

1.2.127“Transition Activities” has the meaning set forth in Section 2.2.1 (Scope
of Transition Plan).

1.2.128 “Transition Period” means with respect to ALN-AT3, the period beginning
on the Execution Date, and for all other Global AT3 Licensed Products, the
period beginning on the Implementation Date for such Global AT3 Licensed
Product, and in all cases ending on the date that is the later of the Initial
Transition Deadline and, if applicable, the Final Transition Deadline.

1.2.129“Transition Plan” has the meaning set forth in Section 2.2 (Scope of
Transition Plan).

1.2.130“Un-Blocking Genzyme In-License” has the meaning set forth in the Master
Agreement.

1.2.131“Uncompleted Transition Activities” has the meaning set forth in Section
2.2.4 (Certification; Term of Transition Plan).

1.2.132“United States” or “U.S.” means the United States of America and its
territories, possessions and commonwealths.

1.2.133“Valid Claim” means a claim of: (a) an issued and unexpired patent, which
claim has not been withdrawn, cancelled, abandoned, disclaimed, revoked or held
unenforceable or invalid by an unappealable decision of a court or other
governmental agency of competent jurisdiction, or has not been appealed within
the time allowed for appeal, or by an appealed decision of a court or other
governmental agency of competent jurisdiction where the appeal has been pending
for more than [***] years (unless and until such decision is subsequently
overturned on appeal) and which has not been abandoned, disclaimed, denied or
admitted to be invalid or unenforceable through reissue, re-examination or
disclaimer or otherwise; or (b) a patent application that has been pending less
than [***] years from the date of filing of the earliest patent application from
which such patent application claims priority, which claim has not been
cancelled, withdrawn or abandoned or finally rejected by an administrative
agency action from which no appeal can be taken.

2.

TRANSITION AND DEVELOPMENT

2.1Overview

.   Genzyme will have the sole right to Develop Global AT3 Licensed Products in
the Licensed Territory.  

2.2Transition

.  

2.2.1Scope of Transition Plan.  Within [***] days after the Execution Date, or
in the case of a Global AT3 Licensed Product other than ALN-AT3, within [***]
days

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

13

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

after the Implementation Date, the Parties shall prepare and deliver to the JTT
a draft plan for the transition of the Development and Commercialization of the
Global AT3 Licensed Product from Alnylam to Genzyme (a “Transition Plan”), a
high-level outline of which is attached hereto as Exhibit A.  Promptly following
the delivery of such draft Transition Plan to the JTT (and in any event no later
than [***] days following such delivery), the JTT shall finalize the Transition
Plan and such Transition Plan shall be incorporated into this Agreement by
reference and shall replace Exhibit A hereto.  The Transition Plan for each
Global AT3 Licensed Product will require Alnylam to, as soon as reasonably
practicable following the Implementation Date with respect to such Global AT3
Licensed Product: (a) [***].  The Transition Plan for each Global AT3 Licensed
Product will also describe any Development and Commercialization (including with
respect to medical affairs activities) activities with respect to such Global
AT3 Licensed Product that Alnylam is required to perform as requested by Genzyme
and mutually agreed upon by the Parties (“Execution Activities” and together
with the Transfer Activities, the “Transition Activities”) as further described
in Section 2.2.3 (Support of Global Development and Commercialization)
below.  [***].  With respect to Alnylam employees having experience or expertise
relevant to the Development or Commercialization of the Global AT3 Licensed
Products as conducted prior to the Effective Date, Alnylam shall (i) commit a
sufficient portion of such employee’s working hours to enable the completion of
the activities set forth in the Transition Plan for the Global AT3 Licensed
Products in accordance with the timeline set forth in such Transition Plan and
(ii) make such employees available to Genzyme at Genzyme’s reasonable request
until the obligations in such Transition Plan with respect to which such
employee has responsibilities are completed.  

2.2.2Amendments and Extension to Term of Transition Plan.  The Parties
anticipate that, with respect to ALN-AT3, the Transition Plan will cover a
[***]-month period from the Execution Date, acknowledging that no Transfer
Activities may be initiated prior to the Effective Date.  If, during the
Transition Period, the Execution Activities performed by or on behalf of Alnylam
under the Transition Plan exceed Fifty Million Dollars ($50,000,000), then
Alnylam may propose an amendment to the Transition Plan to account for such
additional Execution Activities and/or such additional costs, and if agreed by
the JTT, the Transition Plan shall be amended to include such additional
Execution Activities and/or costs at Genzyme’s expense.  In the event that
Genzyme does not agree to such amendment to the Transition Plan, then Genzyme
shall have no obligation to pay any additional amounts in respect of the
Execution Activities, and Alnylam shall have no obligation to perform any
additional Execution Activities or to incur costs covered under the proposed
amendment.  Furthermore, in the event that Alnylam cannot deliver the
Certification described in Section 2.2.4 (Certification; Term of Transition
Plan) below within the aforementioned [***]-month period, then Alnylam shall
have the right to request an extension to the Transition Plan in accordance with
Section 2.2.4 (Certification; Term of Transition Plan).

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

14

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

2.2.3Support of Global Development and Commercialization.  [***].  Unless
otherwise agreed by the Parties, the Execution Activities for ALN-AT3 will
include the obligations under the Existing Global Development Plan and the Co-Co
Territory Commercialization Plan approved by the Parties for use in connection
with ALN-AT3 under the Collaboration Agreement as such plans were in effect
immediately prior to the Effective Date, for the portion of such plans as are
within the Transition Period.

2.2.4Certification; Term of Transition Plan.  Alnylam shall notify Genzyme when
Alnylam can certify, in good faith and to the best of its Knowledge, that, as of
the date of such certification, (a) [***], (b) the Transfer Activities described
in Sections 2.2.1(a), (c), (d) and (e) have been completed, (c) the Transfer
Activities described in Sections 2.2.1(b) and (f) have been substantially
completed, (d) the Execution Activities to be performed by Alnylam have been
substantially completed and (e) that, with respect to any Transition Activity
that has not been completed in full of which Alnylam has Knowledge (the
“Uncompleted Transition Activities”), (i) the identity of any such Uncompleted
Transition Activity has been included as an attachment to such certification and
(ii) such failure to have completed such Transition Activity in full either (Y)
arose out of circumstances that are beyond the reasonable control of Alnylam
despite the use of Diligent Efforts by Alnylam (including for example, a failure
of Genzyme to use diligence efforts in connection with the Transition
Activities) or (Z) would not reasonably be expected to have a material adverse
effect on the Development or Commercialization of the Global AT3 Licensed
Product in the Licensed Territory (the “Certification”).  If Alnylam does not
provide such Certification on or before the date that is [***] months after the
Execution Date (the “Initial Transition Deadline”) or identifies any Uncompleted
Transition Activities in its Certification as of the Initial Transition
Deadline, then Alnylam shall have the right to request an extension to the
Initial Transition Deadline, and the JTT shall amend the Transition Plan and
shall make any changes or adjustments reasonably necessary to address specific
root causes of delay and to expedite completion of the Transition Activities by
no later than the date that is [***] months from the Initial Transition Deadline
(such date, the “Final Transition Deadline”).  By no later than the Final
Transition Deadline, Alnylam shall deliver the Certification (or, if such
Certification was previously delivered by the Initial Transition Deadline, an
updated Certification with respect to any Uncompleted Transition Activities), to
Genzyme; provided however, that Alnylam shall include any qualifications or
limitations that are applicable to the Certification as needed to ensure that
the Certification is true and correct.  In the event that Alnylam fails to
complete any Transition Activities assigned to it under the Transition Plan by
the Final Transition Deadline (including any Uncompleted Transition Activities),
and such failure (Y) arose out of circumstances that, through the use of
Diligent Efforts by Alnylam, were not or would have been beyond the reasonable
control of Alnylam and (Z) would reasonably be expected to have a material
adverse effect on the Development or Commercialization of the Global AT3
Licensed Product in the Licensed Territory or in any country of a MMC,

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

15

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

then Alnylam shall [***] to complete such Transition Activities as soon as
reasonably practicable after the end of the Transition Period until the first to
occur of (1) such Transition Activities are completed and (2) Genzyme agrees to
the termination of such efforts by Alnylam.

2.2.5Costs during and after Transition Period.  Each Party shall bear its own
costs (including any Third Party costs it incurs) in performing the Transfer
Activities.  Subject to Section 2.2.2 (Amendments and Extension to Term of
Transition Plan), during the Transition Period for ALN-AT3, Alnylam shall be
responsible for [***] percent ([***]%) of the costs for the Execution Activities
performed (including costs incurred to procure goods or services from Third
Parties to facilitate or execute such performance) to the extent consistent with
the Global Development Plan and the Co-Co Territory Commercialization Plan
(including the budgetary components of such plans), and the Parties shall
allocate budgeted amounts, accrue and document such expenses, and comply with
recordkeeping and audit provisions applicable to such activities all in
accordance with the terms and conditions set forth in the Co-Co License Terms
(such terms being incorporated herein by reference).  After expiration of the
Transition Period, Genzyme shall be responsible for all costs of Development and
Commercialization of ALN-AT3.

2.3Global Development Plan

. Within [***] days following the Implementation Date with respect to a Global
AT3 Licensed Product, Genzyme shall provide the AJSC with a work plan and time
table for the Development activities and Clinical Studies to be undertaken with
respect to such Global AT3 Licensed Product in the Licensed Territory (a “Global
Development Plan”).  During the Term, Genzyme shall update the Global
Development Plan for such Global AT3 Licensed Product annually and shall provide
such updated Global Development Plan to the AJSC.  The AJSC shall review and
comment on each Global Development Plan submitted to it by Genzyme and Genzyme
shall consider the AJSC’s comments; provided, however, that Genzyme will have
sole discretion and control over the contents of such Global Development Plan.

2.4Diligence

.  Genzyme will use Commercially Reasonable Efforts to [***].

2.5Records; Reports; Information Sharing

.

2.5.1Development Activities. Following the Transition Period with respect to a
Global AT3 Licensed Product, [***] Genzyme will provide to Alnylam, through the
AJSC, an update regarding Development activities conducted by or on behalf of
Genzyme with respect to such Global AT3 Licensed Product, as well as any
Clinical Studies with respect to such Global AT3 Licensed Product conducted by
Genzyme.

2.5.2Scientific Records. Genzyme will maintain scientific records, in sufficient
detail and in sound scientific manner appropriate for patent and regulatory
purposes and in compliance with Good Laboratory Practices with respect to
activities intended to be

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

16

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

submitted in regulatory filings (including INDs and NDAs), which will fully and
properly reflect all work done and results achieved in the performance of the
Development activities and Clinical Studies with respect to Global AT3 Licensed
Products.

2.5.3Information Exchange and Development Assistance. Following the completion
of the Transition Plan with respect to a Global AT3 Licensed Product, Alnylam
shall deliver to Genzyme, [***] (except as provided in Section 6.5 of the Master
Agreement (Transfer of Manufacturing Know-How)) and in a commercially reasonable
format, any Transferred Information with respect to such Global AT3 Licensed
Product that comes into Alnylam’s Control or possession.  If, following the
completion of the Transition Plan with respect to a Global AT3 Licensed Product,
Alnylam discovers that it Controls or possesses any Transferred Information with
respect to such Global AT3 Licensed Product that should have been transferred by
Alnylam to Genzyme under the Transition Plan but that was not so transferred,
Alnylam will promptly provide such Transferred Information to Genzyme.

2.5.4Personnel. Genzyme may request that Alnylam reasonably make available for
consultation regarding the Development or Commercialization of a Global AT3
Licensed Product certain of its employees engaged in Development or
Commercialization activities with respect to such Global AT3 Licensed
Product.  During the Transition Period, Genzyme shall not solicit, as an
employee, consultant, advisor or in any similar status any employee, consultant
or advisor to Alnylam who has performed or is performing any obligations of
Alnylam under this Agreement (“AT3 Personnel”), without first notifying Alnylam
and obtaining Alnylam’s prior consent to solicit such person.  For the avoidance
of doubt, the foregoing obligation shall not prohibit any general solicitation
or the hiring of any person who responds to a general advertisement or
solicitation, including but not limited to advertisements or solicitations
through newspapers, trade publications, periodicals, radio or internet database,
or efforts by any recruiting or employment agencies, not specifically directed
at employees of Alnylam.  During the Transition Period, the Parties shall work
together in good faith to prepare and approve a Transition Plan that identifies
AT3 Personnel that may be appropriate for Genzyme to solicit.

2.5.5Confidentiality. All information exchanged by the Parties under this
Section 2.5.5 will be deemed to be Confidential Information of the disclosing
Party and maintained in accordance with Section 7 (Confidentiality and
Publication) of the Master Agreement; provided, however, that all Transferred
Information with respect to a Global AT3 Licensed Product delivered by Alnylam
to Genzyme pursuant to Section 2.2 (Transition) or 2.5.3 (Information Exchange
and Development Assistance) shall be deemed to be Confidential Information of
Genzyme.

2.6Pharmacovigilance

.  Promptly following the Effective Date, the Parties will negotiate in good
faith and enter into a Safety Data Exchange Agreement (“SDEA”), which will
define the pharmacovigilance responsibilities of the Parties and include safety

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

17

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

data exchange procedures governing the coordination of collection,
investigation, reporting and exchange of information concerning any adverse
experiences, and any product quality and product complaints associated with
adverse experiences, related to the Global AT3 Licensed Product sufficient to
enable each Party (and their respective Related Parties, if any) to comply with
its legal and regulatory obligations.  In addition, such SDEAs will include the
safety data exchange procedures governing the exchange of information affecting
the Global AT3 Licensed Product or the class (e.g., serious adverse events,
emerging safety issues), including but not limited to regular meetings of safety
personnel and presentations of relevant information to the AJSC.

2.7Third Parties

.  The Parties shall be entitled to utilize the services of Third Parties to
perform their respective Development and Manufacturing activities under this
Agreement, provided that (a) each Party shall require that such Third Party
operates in a manner consistent with the terms of this Agreement and (b) each
Party shall remain at all times fully liable for its respective
responsibilities. Each Party shall require that any such Third Party agreement
include confidentiality and non-use provisions that are no less stringent than
those set forth in Section 7 (Confidentiality and Publication) of the Master
Agreement and shall obtain ownership of, and/or a fully sublicensable license
under and to, any Know-How and Patent Rights that are developed by such Third
Party in the performance of such agreement and are reasonably necessary or
useful to Develop, Manufacture and/or Commercialize Global AT3 Licensed Products
in the Field.  The Party utilizing the services of a Third Party service
provider shall be solely responsible for direction of and communications with
such Third Party.

3.

REGULATORY MATTERS

3.1Regulatory Filings and Interactions

.

3.1.1Ownership of Regulatory Filings.  Genzyme will own all INDs, NDAs and
related regulatory documentation submitted to any Regulatory Authority in the
Licensed Territory with respect to any Global AT3 Licensed Product, excluding
any drug master files maintained by or on behalf of Alnylam.  At Genzyme’s
request following the Implementation Date for a Global AT3 Licensed Product,
Alnylam will promptly assign and transfer to Genzyme all INDs, NDAs and other
regulatory documentation submitted to any Regulatory Authority in the Licensed
Territory with respect to such Global AT3 Licensed Product that is in the
possession or control of Alnylam, excluding any drug master files maintained by
or on behalf of Alnylam, and each Party will submit all filings, letters and
other documentation necessary to effect such assignment and transfer to the
applicable Regulatory Authority no later than [***] days after such request for
such Global AT3 Licensed Product.  Alnylam hereby appoints Genzyme as Alnylam’s
agent for all matters related to each Global AT3 Licensed Product involving
Regulatory Authorities in the Licensed Territory during the period beginning on
the Implementation Date for such Global AT3 Licensed Product and ending on the
date that the transfer of all INDs, NDAs and related regulatory documents filed
with or submitted to any Regulatory

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

18

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Authority in the Licensed Territory that relate to such Global AT3 Licensed
Product, excluding any drug master files maintained by or on behalf of Alnylam,
becomes effective, and Genzyme hereby accepts such appointment.

3.1.2Responsibilities for Regulatory Matters.  Genzyme will be solely
responsible for all regulatory matters relating to Global AT3 Licensed Products
in the Licensed Territory, including (i) overseeing, monitoring and coordinating
all regulatory actions, communications and filings with, and submissions to,
each Regulatory Authority in the Licensed Territory with respect to Global AT3
Licensed Products; (ii) interfacing, corresponding and meeting with each
Regulatory Authority in the Licensed Territory with respect to Global AT3
Licensed Products; and (iii) seeking and maintaining all regulatory filings in
the Licensed Territory with respect to Global AT3 Licensed Products.    

3.1.3Communications with Regulatory Authorities.  Genzyme will provide Alnylam,
through the AJSC, as part of the quarterly updates regarding Development
activities described in Section 2.5.1 (Development Activities), with a brief
description in English, of the principal issues raised in any material
communication with any Regulatory Authority in the Licensed Territory with
respect to any Global AT3 Licensed Product during the preceding Calendar
Quarter.  For purposes of this Section 3.1.3, “material communication” with
Regulatory Authorities include meetings with Regulatory Authorities and
Regulatory Authority questions or concerns regarding significant issues,
including any of the following: key product quality attributes (e.g., purity),
safety findings affecting the platform (e.g., Serious Adverse Events, emerging
safety signals), clinical or nonclinical findings affecting patient safety, or
lack of efficacy.

3.1.4Submissions.  With respect to each Global AT3 Licensed Product, Genzyme
shall provide Alnylam with prompt written notice of each of the following events
(but in any event within [***] days) after the occurrence of such event in the
Licensed Territory: (i) the filing of any IND for such Global AT3 Licensed
Product; (ii) the submission of any filings or applications for Regulatory
Approval (including orphan drug applications and designations, Investigator
Brochures, label updates) of such Global AT3 Licensed Product to any Regulatory
Authority; and (iii) receipt or denial of Regulatory Approval for such Global
AT3 Licensed Product; provided, however, that in all circumstances, Genzyme
shall inform Alnylam of such event prior to public disclosure of such event by
Genzyme.  

3.2Costs of Regulatory Affairs

.  After expiration of the Transition Period, Genzyme shall be responsible for
all costs and expenses incurred in connection with applying for Regulatory
Approval with respect to Global AT3 Licensed Products in the Licensed Territory,
and related regulatory affairs activities.

3.3Right of Reference

.  Alnylam hereby grants to Genzyme, and at the request of Genzyme will grant to
Genzyme’s Related Parties, a “Right of Reference,” as

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

19

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

that term is defined in 21 C.F.R. § 314.3(b) (or any successor rule or analogous
Law recognized outside of the United States), to, and a right to copy, access,
and otherwise use, all information and data (including all CMC information as
well as data made, collected or otherwise generated in the conduct of any
preclinical (including toxicology) studies, Clinical Studies or early
access/named patient programs for the Global AT3 Licensed Products) included in
or used in support of a regulatory filing, Regulatory Approval, drug master file
or other regulatory documentation (including orphan drug applications and
designations) made or maintained by or on behalf of Alnylam or its Related
Parties to the extent necessary or useful to Develop, Manufacture or
Commercialize Global AT3 Licensed Products in the Licensed
Territory.  Notwithstanding anything to the contrary in this Agreement, Alnylam
shall not withdraw or inactivate any regulatory filing that Genzyme or a Genzyme
Related Party references or otherwise uses pursuant to this Section 3.3.

4.

COMMERCIALIZATION OF THE GLOBAL AT3 LICENSED PRODUCTS

4.1Responsibility, Cost and Diligence

. After expiration of the Transition Period, Genzyme shall be solely
responsible, at its expense, for all Commercialization activities relating to
Global AT3 Licensed Products in the Field in the Licensed Territory. Genzyme
shall use Commercially Reasonable Efforts to [***].

4.2Commercialization Summary

. No less than [***] months in advance of the reasonably expected first
Regulatory Approval in the Licensed Territory with respect to a Global AT3
Licensed Product, and annually thereafter, Genzyme shall prepare and deliver to
Alnylam, through the AJSC, (i) a high level summary of the Commercialization and
Development activities performed in each MMC during the just-completed Calendar
Year and (ii) a high level summary of the Commercialization and Development
activities to be undertaken with respect to such Global AT3 Licensed Product in
the then-current Calendar Year and Genzyme’s plans to obtain further Regulatory
Approvals and Commercialize such Global AT3 Licensed Products in each MMC in
which Genzyme is not then Commercializing such Global AT3 Licensed Products, and
the dates by which such activities are targeted to be accomplished (the
“Commercialization Summary”).  

4.3First Commercial Sale Reporting Obligations

.  Genzyme shall promptly provide Alnylam with written notice of the First
Commercial Sale of each Global AT3 Licensed Product.

4.4Advertising and Promotional Materials

.

4.4.1Global Branding. Genzyme shall have the sole right, from time to time
during the Term, to develop (and thereafter modify and update) a global branding
strategy (including global positioning, messages, logo, colors and other visual
branding elements) for each Global AT3 Licensed Product for use in the Field
throughout the

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

20

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Licensed Territory (the “Global Branding Strategy”) for review by the
AJSC.  Except as prohibited by applicable Law, the labeling for each Global AT3
Licensed Product shall include a reasonably prominent reference to such Global
AT3 Licensed Product as being sold under license from Alnylam and, if
applicable, a reasonably prominent reference to Alnylam as the manufacturer of
such Global AT3 Licensed Product.

4.4.2Promotional Materials. Genzyme will be responsible for the creation,
preparation, production, reproduction and filing with the applicable Regulatory
Authorities, of relevant written sales, promotion and advertising materials
relating to each Global AT3 Licensed Product (“Promotional Materials”) for use
in the Licensed Territory. All such Promotional Materials will be compliant with
applicable Law.

4.5Sales and Distribution

.  Genzyme and its Related Parties shall be solely responsible for booking sales
and shall warehouse and distribute Global AT3 Licensed Products in the Licensed
Territory.

4.6Recalls, Market Withdrawals or Corrective Actions

.  In the event that any Regulatory Authority issues or requests a recall or
takes a similar action in connection with a Global AT3 Licensed Product, Genzyme
shall have the sole right to decide whether to conduct a recall and the manner
in which any such recall shall be conducted.  Genzyme shall bear the expense of
any such recall.

5.

TRANSITION MANAGEMENT

5.1Joint Transition Team

. The Parties shall establish a JTT to facilitate the transition of each Global
AT3 Licensed Product from Alnylam to Genzyme as follows:

5.1.1Composition of the Joint Transition Team. The transition of each Global AT3
Licensed Product from Alnylam to Genzyme shall be conducted under the oversight
of a JTT, which shall comprise three (3) representatives of each Party.  Each
Party shall appoint its respective representatives to the JTT for a Global AT3
Licensed Product within [***] days following the Implementation Date for such
Global AT3 Licensed Product, and may substitute one or more of its
representatives, in its sole discretion, effective upon notice to the other
Party of such change. Each representative on a JTT shall have appropriate
expertise and ongoing familiarity with the applicable Global AT3 Licensed
Product and the GLP Collaboration generally.  Additional representatives or
consultants may from time to time, by mutual consent of the Parties, be invited
to attend JTT meetings, subject to such representatives and consultants
undertaking confidentiality obligations, whether in a written agreement or by
operation of law, no less stringent than the requirements of Section 7
(Confidentiality and Publication) of the Master Agreement.

5.1.2JTT Chairperson. The JTT chairperson shall be a JTT representative of
Genzyme.  The JTT chairperson’s responsibilities shall include (a) scheduling
meetings;

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

21

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

(b) setting agendas for meetings with solicited input from other members; (c)
coordinating the delivery of draft minutes to the JTT for review and final
approval; and (d) conducting meetings, including ensuring that objectives for
each meeting are set and achieved.

5.2Meetings

.  Each JTT shall meet in accordance with a schedule established by mutual
written agreement of the Parties, but no less frequently than once per Calendar
Quarter, with the location for such meetings alternating between Alnylam and
Genzyme facilities (or such other locations as are mutually agreed by the
Parties).  Alternatively, a JTT may meet by means of teleconference,
videoconference or other similar communications equipment.  All proceedings for
each JTT shall take place in English. Where the membership of a JTT for a Global
AT3 Licensed Product is the same as one or more other JTTs for other Global AT3
Licensed Products, such JTTs may have a single meeting to discuss each Global
AT3 Licensed Product for which they have responsibility.  Each Party shall bear
its own expenses relating to attendance at such meetings by its representatives.

5.3Minutes

.  A secretary shall be appointed for each meeting of each JTT and shall prepare
minutes of the meeting, which shall provide a description in reasonable detail
of the discussions held at the meeting and a list of any actions, decisions or
determinations approved by such JTT.

5.4JTT Responsibilities

. The JTT with respect to a Global AT3 Licensed Product shall have the following
responsibilities with respect to such Global AT3 Licensed Product:

 

(a)

finalizing and approving a Transition Plan for such Global AT3 Licensed Product
that meets the requirements set forth in Section 2.2 (Transition), including any
Transition Activities that Alnylam will be obligated to perform under such
Transition Plan;

 

(b)

reviewing and commenting on the initial Global Development Plan for such Global
AT3 Licensed Product, and reviewing and commenting on updates to the Global
Development Plan provided by Genzyme;

 

(c)

coordinating any manufacturing and supply relationship between the Parties with
respect to the Manufacture of such Global AT3 Licensed Product for Development
activities (subject to the terms of the GLP Clinical Supply Agreement, if any);
and

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

22

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

(d)

performing such other activities as the Parties agree in writing shall be the
responsibility of such JTT.

5.5Decision-Making

.   No JTT shall have any decision-making authority with respect to any matters
under this Agreement; provided, however, that each JTT shall have the authority
to approve the Transition Plan for the Global AT3 Licensed Product for which
such JTT is responsible.  With respect to approving a Transition Plan, the
representatives of each Party on a JTT shall have collectively one vote on
behalf of such Party and such JTT shall attempt to approve such Transition Plan
by consensus.  If the applicable JTT fails to approve a Transition Plan for a
Global AT3 Licensed Product within [***] days following the delivery of such
Transition Plan to the JTT with respect to such Global AT3 Licensed Product,
then the matter shall be submitted to the AJSC.  If the matter is still
unresolved after a further [***] days, then such matter shall be submitted to
the AJSC.  If the matter is still unresolved after a further [***] days, then
such matter shall be submitted to [***].

[***]


5.6Term of JTT

. Upon expiration of the Transition Period, either Party shall have the right to
terminate the Parties’ respective obligations to participate in the JTT for the
Global AT3 Licensed Products.

6.

MANUFACTURE AND SUPPLY OF THE GLOBAL AT3 LICENSED PRODUCTS

6.1Manufacturing and Supply

.   The Manufacturing of each Global AT3 Licensed Product will be governed by
the terms and conditions set forth in Section 6 (Manufacture and Supply of
Collaboration Products) of the Master Agreement, including such defined terms
and other terms and conditions of the Master Agreement as are referenced
therein, and such Section 6 (Manufacture and Supply of Collaboration Products)
of the Master Agreement is hereby incorporated by reference into this Agreement
and the terms set forth therein shall be binding rights and obligations of the
Parties hereunder as fully as if such Sections of the Master Agreement were set
forth herein, in all cases, subject to Section 1.1 (Relationship with Master
Agreement) hereof; provided, that, for purposes of this Section only: (a) the
terms “Collaboration Products”  and “Global Licensed Products” as referenced in
the Master Agreement shall be deemed to include the Global AT3 Licensed Products
and (b) the term “Implementation Date” as referenced in the Master Agreement
shall be deemed to mean the Implementation Date, as defined herein.  

7.

LICENSES

7.1License Grants to Genzyme

.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

23

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

7.1.1Development License. On a Global AT3 Licensed Product-by-Global AT3
Licensed Product basis, subject to the provisions of this Agreement (including
Section 9.4.1(d) (Exclusivity)) and any GLP Clinical Supply Agreement, effective
upon the Implementation Date for such Global AT3 Licensed Product, Alnylam
hereby grants Genzyme a non-transferable (except as provided in Section 13.1 of
the Master Agreement (Assignment)), sublicensable (subject to Section 7.1.4
(Sublicensing Terms)), exclusive (even as to Alnylam) license under Alnylam
Technology other than Patent Rights assigned to Genzyme pursuant to
Section 10.3.5.1 (Assignment of Alnylam Product-Specific Patents) to Develop
such Global AT3 Licensed Product in the Field in the Licensed Territory.

7.1.2Commercialization License. On a Global AT3 Licensed Product-by-Global AT3
Licensed Product basis, subject to the provisions of this Agreement (including
Section 9.4.1(d) (Exclusivity)) and any GLP Commercial Supply Agreement,
effective upon the Implementation Date for such Global AT3 Licensed Product,
Alnylam hereby grants Genzyme a non-transferable (except as provided in Section
13.1 of the Master Agreement (Assignment)), sublicensable (subject to
Section 7.1.4 (Sublicensing Terms)), exclusive (even as to Alnylam) license
under Alnylam Technology other than Patent Rights assigned to Genzyme pursuant
to Section 10.3.5.1 (Assignment of Alnylam Product-Specific Patents) to
Commercialize such Global AT3 Licensed Product in the Field in the Licensed
Territory. Such license shall be royalty-bearing for the Royalty Term applicable
to each Global AT3 Licensed Product in each country in the Licensed Territory,
and, after the Royalty Term applicable to such Global AT3 Licensed Product in
such country, shall convert to a fully-paid, perpetual license to Commercialize
such Global AT3 Licensed Product in the Field in such country.

7.1.3Manufacturing License. On a Global AT3 Licensed Product-by-Global AT3
Licensed Product basis, subject to the provisions of this Agreement (including
Section 9.4.1(d) (Exclusivity)), any GLP Supply Agreement and any Third Party
Supply Agreement, effective upon the Implementation Date for such Global AT3
Licensed Product, Alnylam hereby grants Genzyme a non-transferable (except as
provided in Section 13.1 of the Master Agreement (Assignment)), sublicensable
(subject to Section 7.1.4  (Sublicensing Terms)), worldwide, exclusive (even as
to Alnylam) license under Alnylam Technology other than Patent Rights assigned
to Genzyme pursuant to Section 10.3.5.1 (Assignment of Alnylam Product-Specific
Patents) to Manufacture such Global AT3 Licensed Product.  Notwithstanding the
foregoing, Alnylam retains the right under the Alnylam Technology, with the
right to grant licenses through multiple tiers without restriction, to
Manufacture Global AT3 Licensed Products anywhere in the world to supply (or
have supplied) Genzyme pursuant to any GLP Supply Agreement.  

7.1.4Sublicensing Terms.

 

(a)

Subject to Section 7.5 (Right of First Negotiation), Genzyme shall have the
right to sublicense any of its rights

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

24

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

under Sections 7.1.1 (Development License), 7.1.2 (Commercialization License)
and 7.1.3 (Manufacturing License) to any of its Affiliates or to any Third Party
(which sublicensed rights may be further sublicensable through multiple tiers)
without the prior consent of Alnylam, subject to the requirements of this
Section 7.1.4.

 

(b)

Each sublicense granted by Genzyme pursuant to this Section 7.1.4 shall be
subject and subordinate to the provisions of this Agreement and shall contain
provisions consistent with those in this Agreement. Genzyme shall promptly
provide Alnylam with a copy of the fully executed sublicense agreement covering
any sublicense granted hereunder (which copy may be redacted to remove
provisions which are not necessary to monitor compliance with this
Section 7.1.4), and each such sublicense agreement shall contain the following
provisions: (i) a requirement that the Sublicensee comply with the
confidentiality and non-use provisions of Section 7 (Confidentiality and
Publication) of the Master Agreement with respect to Alnylam’s Confidential
Information, (ii) if such sublicense agreement contains a sublicense of Global
AT3 Licensed Product Commercialization rights, such sublicense agreement shall
also contain the following provisions: (x) a requirement that the Sublicensee
submit applicable sales or other reports to Genzyme to the extent necessary or
relevant to the reports required to be made or records required to be maintained
under this Agreement; and (y) the audit requirement set forth in Section 9.2
(Audits) of the Master Agreement; and (iii) a requirement that the Sublicensee
comply with the applicable provisions under any Alnylam In-License.

 

(c)

If Genzyme becomes aware of a material breach of the terms of any sublicense by
any Genzyme Sublicensee, compliance with which is necessary for Genzyme’s
compliance with the terms of this Agreement, Genzyme shall promptly notify
Alnylam of the particulars of the same and use Commercially Reasonable Efforts
to cause the Sublicensee to comply with all the terms of the sublicense
necessary for Genzyme’s compliance with the terms of this Agreement. [***].
Notwithstanding any sublicense, Genzyme shall remain primarily liable to

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

25

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

Alnylam for the performance of all of Genzyme’s obligations under, and Genzyme’s
compliance with all provisions of, this Agreement.

7.1.5Back-Up Products.

 

(a)

Subject to Sections 13.2 (Future Acquisition of a Party or its Business) and
13.3 (Acquired Programs), Alnylam hereby grants to Genzyme a series of exclusive
options (each, a “Back-Up Option”), under each of which Genzyme shall have the
right, but not the obligation, to take a license on the terms set forth in the
this Agreement to any product that would be a Back-Up Product if such option
were exercised (a “Potential Back-Up Product”).  

 

(b)

As soon as is reasonably practicable on or after the date that a product becomes
a Potential Back-Up Product, Alnylam shall complete all activities necessary to
prepare a complete Initial Option Data Package (as such term is defined in the
Master Agreement) for the applicable Potential Back-Up Product and provide
Genzyme with such Initial Option Data Package and an Initial Option Notice (as
such term is defined in the Master Agreement, including the required contents
thereof).  Following delivery of the Initial Option Notice, the Option (as such
term is defined in the Master Agreement) evaluation and exercise procedures set
forth in the Master Agreement (including, for clarity, the last paragraph of
Section 3.3.1 and Sections 3.3.2, 3.3.3.4, 3.3.4) shall apply, mutatis
mutandis.  

 

(c)

Upon Genzyme’s exercise of a Back-Up Option, the applicable Potential Back-Up
Product shall automatically be deemed to be a Back-Up Product and a Global AT3
Licensed Product for all purposes under this Agreement and the license from
Alnylam to Genzyme for such Global AT3 Licensed Product shall automatically,
with no further action by any Party, go into full force and effect and all
obligations of Alnylam and Genzyme set forth in this Agreement, including the
payment obligations set forth herein, shall become the binding obligations of
the applicable Party in respect of such Global AT3 Licensed Product.

7.2License Grants to Alnylam

.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

26

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

7.2.1License to Improvement Manufacturing Patent Rights. Subject to the
provisions of this Agreement, Genzyme hereby grants Alnylam a non-transferable
(except as provided in Section 13.1 of the Master Agreement (Assignment)),
sublicensable (subject to Section 7.2.3 (Sublicensing Terms)), worldwide,
non-exclusive license under the Improvement Manufacturing Patent Rights, to
Manufacture (a) Alnylam Developed siRNA Products targeting any human gene; and
(b) Global AT3 Licensed Products for Development and Commercialization in the
Licensed Territory by Genzyme.

7.2.2License to Genzyme Disclosed Manufacturing Know-How. Subject to the
provisions of this Agreement, Genzyme hereby grants Alnylam a non-transferable
(except as provided in Section 13.1 of the Master Agreement (Assignment)),
sublicensable (subject to Section 7.2.3 (Sublicensing Terms)), worldwide,
non-exclusive license under the Genzyme Disclosed Manufacturing Know-How to
Manufacture Global AT3 Licensed Products for Development and Commercialization
in the Licensed Territory by Genzyme.

7.2.3Sublicensing Terms.

 

(a)

Subject to Section 7.5 (Right of First Negotiation), Alnylam shall have the
right to sublicense any of its rights under Sections 7.2.1 (License to
Improvement Manufacturing Patent Rights) and 7.2.2 (License to Genzyme Disclosed
Manufacturing Know-How) (which sublicensed rights may be further sublicensable
through multiple tiers) to [***].

 

(b)

Each sublicense granted by Alnylam pursuant to this Section 7.2.3 shall be
subject and subordinate to the provisions of this Agreement and shall contain
provisions consistent with those in this Agreement. Alnylam shall promptly
provide Genzyme with a copy of the fully executed sublicense agreement covering
any sublicense granted hereunder (which copy may be redacted to remove
provisions which are not necessary to monitor compliance with this
Section 7.2.3), and each such sublicense agreement shall contain the following
provisions: (i) a requirement that the Sublicensee comply with the
confidentiality and non-use provisions of Section 7 (Confidentiality and
Publication) of the Master Agreement with respect to Genzyme’s Confidential
Information and (ii) a requirement that the Sublicensee comply with the
applicable provisions under any Genzyme In-License.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

27

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

(c)

If Alnylam becomes aware of a material breach of any sublicense by any Alnylam
Sublicensee, compliance with which is necessary for Alnylam’s compliance with
the provisions of this Agreement, Alnylam shall promptly notify Genzyme of the
particulars of the same and use Commercially Reasonable Efforts to cause the
Sublicensee to comply with all the terms of the sublicense necessary for
Alnylam’s compliance with the provisions of this Agreement.
[***].  Notwithstanding any sublicense, Alnylam shall remain primarily liable to
Genzyme for the performance of all of Alnylam’s obligations under, and Alnylam’s
compliance with all provisions of, this Agreement.

7.3Joint Collaboration IP

. Subject to the rights and licenses granted to, and the obligations (including
royalty obligations) of, each Party under this Agreement, either Party is
entitled to practice Joint Collaboration IP for all purposes on a worldwide
basis and license Joint Collaboration IP without consent of and without a duty
of accounting to the other Party. Each Party will grant and hereby does grant
all permissions, consents and waivers with respect to, and all licenses under,
the Joint Collaboration IP, throughout the world, necessary to provide the other
Party with such rights of use and exploitation of the Joint Collaboration IP,
and will execute documents as necessary to accomplish the foregoing.

7.4In-Licenses

.

7.4.1Compliance with In-Licenses. All licenses and other rights granted to
Genzyme under this Section 7 are subject to the rights and obligations of
Alnylam under the Alnylam In-Licenses.  All licenses and other rights granted to
Alnylam under this Section 7 are subject to the rights and obligations of
Genzyme under the Genzyme In-Licenses. Each Party shall comply with all
applicable terms and conditions of the In-Licenses, and shall perform and take
such actions as may be required to allow the Party that is party to such
In-License to comply with its obligations thereunder, including obligations
relating to sublicensing, patent matters, confidentiality, reporting, audit
rights, indemnification and diligence. Without limiting the foregoing, each
Party shall prepare and deliver to the other Party any additional reports
required under the applicable In-Licenses and requested by such other Party, in
each case sufficiently in advance to enable the Party that is party to such
In-License to comply with its obligations under the applicable In-Licenses. Each
Party agrees, upon the other Party’s request, to provide the other Party with
copies of any In-Licenses to which it is a party. Confidential Information of
the providing Party or its counterparty may be redacted from such copies, except
to the extent that such information is required in order to enable the other
Party to comply with its obligations to the providing Party under this Agreement
with respect to such In-

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

28

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

License or in order to enable the providing Party to ascertain compliance with
the provisions of this Agreement.  

7.5Right of First Negotiation

.  If, at any time prior to the [***], Genzyme desires to grant any Third Party
rights to Develop and/or Commercialize one or more Global AT3 Licensed
Product(s) in the Field in any portion of the Licensed Territory (excluding
customary distribution arrangements entered into in the ordinary course of
business by Genzyme), Genzyme shall notify Alnylam in writing of its intent.
Alnylam shall have [***]) days from receipt of such written notice to notify
Genzyme in writing as to whether Alnylam desires to negotiate for such rights in
such territory, and if Alnylam so notifies Genzyme that it does desire to
negotiate for such rights in such territory, Alnylam shall have the exclusive
right for [***] days from the date of such notification to Genzyme to negotiate
with Genzyme and to make one or more written non-binding offers to Genzyme
concerning the acquisition of such rights in such territory by Alnylam.  Alnylam
shall have the exclusive right for [***] days (or such longer period as may be
mutually agreed by the Parties) after such [***] day period, to finalize and
enter into a definitive agreement with Genzyme for such rights in such
territory, provided that if either Alnylam does not provide such written notice
within such [***] day period or Alnylam does provide such written non-binding
offer within such subsequent [***] day period, or Alnylam provides such notice
of interest and such written offer but for any reason Genzyme and Alnylam do not
enter into a definitive agreement within the [***] day negotiation period,
Genzyme shall be free to enter into an agreement with a Third Party(ies)
relating to such rights in such territory, without further obligation to
Alnylam.  [***]. For clarity, prior to the exclusive negotiating periods
described above, Genzyme shall be free to engage in discussions and exchange
information with Third Parties with respect to the applicable Global AT3
Licensed Product(s) rights, but shall not enter into any binding agreement with
any Third Party with respect to such rights.

7.6Bankruptcy

.  All rights and licenses granted under or pursuant to this Agreement by a
Party to the other, including those set forth in Sections 3.3 (Right of
Reference), 7.1 (License Grants to Genzyme), 7.2 (License Grants to Alnylam),
and 11.3.3(b) (Effects of Termination of Global AT3 Licensed Product by Alnylam
for Cause or by Genzyme for Convenience), are and shall otherwise be deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined under Section 101 of the U.S.
Bankruptcy Code. The Parties agree that the Parties and their respective
Sublicensees, as sublicensees of such rights under this Agreement, shall retain
and may fully exercise all of their rights and elections under the U.S.
Bankruptcy Code and any foreign counterpart thereto. The Parties further agree
that upon commencement of a bankruptcy proceeding by or against a Party (the
“Bankrupt Party”) under the Bankruptcy Code, the other Party (the “Non-Bankrupt
Party”) will be entitled to a complete duplicate of, or complete access to (as
the Non-Bankrupt Party deems appropriate), all such intellectual property and
all embodiments of such intellectual property. Such intellectual property and
all embodiments of such intellectual

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

29

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

property will be promptly delivered to the Non-Bankrupt Party (a) upon any such
commencement of a bankruptcy proceeding and upon written request by the
Non-Bankrupt Party, unless the Bankrupt Party elects to continue to perform all
of its obligations under this Agreement, or (b) if not delivered under (a)
above, upon the rejection of this Agreement by or on behalf of the Bankrupt
Party and upon written request by the Non-Bankrupt Party. Without limiting the
foregoing, Alnylam hereby grants to Genzyme a right of access to and to obtain
possession of (i) copies of research data, (ii) laboratory samples, (iii)
samples of Global AT3 Licensed Product, (iv) formulas, (v) laboratory notes and
notebooks, (vi) data and results related to clinical trials, (vii) regulatory
filings and approvals, (viii) rights of reference in respect of regulatory
filings and approvals, (ix) pre-clinical research data and results, (x)
marketing, advertising and promotional materials, all of which (in clauses (i)
through (x)) constitute “embodiments” of intellectual property pursuant to
Section 365(n) of the Bankruptcy Code and (xi) all other embodiments of such
intellectual property, and in respect of each of the foregoing clauses (i)
through (xi), solely for the purpose of the exercise of Genzyme’s rights and
licenses under this Agreement, whether any of the foregoing are in Alnylam’s
possession or control or in the possession and control of Third Parties. The
Bankrupt Party (in any capacity, including debtor-in-possession) and its
successors and assigns (including any trustee) agrees not to interfere with the
exercise by Non-Bankrupt Party or its Related Parties of its rights and licenses
to such intellectual property and such embodiments of intellectual property in
accordance with this Agreement, and agrees to assist the Non-Bankrupt Party and
its Related Parties in obtaining such intellectual property and such embodiments
of intellectual property in the possession or control of Third Parties as
reasonably necessary or desirable for the Non-Bankrupt Party to exercise such
rights and licenses in accordance with this Agreement. The foregoing provisions
are without prejudice to any rights the Non-Bankrupt Party may have arising
under the Bankruptcy Code or other Laws.

7.7No Other Rights

.  Except as otherwise expressly provided in this Agreement, under no
circumstances shall a Party, as a result of this Agreement, obtain any ownership
interest or other right in any Know-How, Patent Rights or other intellectual
property rights of the other Party, including items owned, controlled or
developed by the other Party, or provided by the other Party to the receiving
Party at any time pursuant to this Agreement.

8.

CERTAIN FINANCIAL TERMS

8.1Milestone Fee

.  Genzyme shall pay Alnylam Fifty Million Dollars ($50,000,000) upon the dosing
of the first patient in the first Phase III Study for a Global AT3 Licensed
Product.  

8.2Royalties

.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

30

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

8.2.1Royalties Payable on ALN-AT3.  Subject to the provisions of this Agreement,
Genzyme shall pay to Alnylam royalties on annual Net Sales of ALN-AT3  by
Genzyme and its Related Parties in the Licensed Territory, as follows:

Calendar Year
Net Sales of ALN-AT3
in the Licensed Territory

Royalty
(as a percentage of Net Sales of
ALN-AT3)

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

Royalties on annual Net Sales of ALN-AT3 shall be paid at the rate applicable to
the portion of such annual Net Sales within each of the Net Sales levels above
during such Calendar Year.  By way of example only, if Genzyme receives
[***]U.S. Dollars ($[***]) in Net Sales on ALN-AT3 in the Licensed Territory
during a given Calendar Year, then the royalties payable by Genzyme under this
Section 8.2.1 on such Net Sales for ALN-AT3 during such Calendar Year would be
calculated as follows:

[***]

 

Royalties on annual Net Sales shall be paid at the rate applicable to the
portion of such Net Sales within each of the Net Sales levels above during such
Calendar Year.

8.2.2  Royalties Payable on Back-Up Products.  Subject to the terms of this
Agreement, Genzyme shall pay to Alnylam royalties on annual Net Sales of each
Back-Up Product by Genzyme and its Related Parties, as calculated on a Back-Up
Product-by- Back-Up Product basis, in the Licensed Territory, as follows:

Calendar Year
Net Sales of a Back-Up Product
in the Licensed Territory

Royalty
(as a percentage of Net Sales of
a Back-Up Product)

[***]

[***]

[***]

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

31

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

[***]

[***]

[***]

[***]

[***]

15%

 

Royalties on annual Net Sales of Back-Up Products shall be paid at the rate
applicable to the portion of such annual Net Sales within each of the Net Sales
levels above during such Calendar Year, consistent with the exemplary
calculation set forth in Section 8.2.1.

8.2.3Royalty Term. Subject to Section 8.2.7 (Royalty Floor), the period during
which the royalties set forth in Section 8.2 (Royalties) shall be payable, on a
Global AT3 Licensed Product-by-Global AT3 Licensed Product and
country-by-country basis, shall commence with the First Commercial Sale of a
Global AT3 Licensed Product in a country and continue until the latest of (a)
the expiration of the last Valid Claim of the Alnylam Patents, or any Patent
Right included in the Joint Collaboration IP Covering the Manufacture, use,
offer for sale, sale or importation of such Global AT3 Licensed Product in the
country of sale; (b) the expiration of Regulatory Exclusivity for such Global
AT3 Licensed Product in such country; or (c) subject to the last sentence of
this Section 8.2.3, the twelfth (12th) anniversary of the First Commercial Sale
of such Global AT3 Licensed Product in such country (each such period, a
“Royalty Term”). [***].

8.2.4Third Party Royalty Offsets. Genzyme shall be permitted to reduce any
royalties payable under Section 8.2 (Royalties) for a Global AT3 Licensed
Product by [***] percent [***]%) of any amounts for which Genzyme is responsible
under Collaboration In-Licenses for such Global AT3 Licensed Product pursuant to
Section 11.3 of the Master Agreement (In-Licenses) or under an Un-Blocking
Genzyme In-License, but only to the extent that the relevant Third Party License
Payment under such Collaboration In-License or Un-Blocking Genzyme In-License
constitutes either royalties or a milestone payment based on sales of such
Global AT3 Licensed Product; provided, however, that the royalties payable under
Section 8.2 (Royalties) with respect to such Global AT3 Licensed Product shall
not be reduced in any such event below [***] percent [***]%) of the amounts set
forth in Section 8.2 (Royalties) and; provided, further, that if any of such
amounts cannot be offset against royalties due with respect to such Global AT3
Licensed Product for any given royalty period due to the preceding proviso, such
unused amount may be carried forward and offset against royalties due with
respect to such Global AT3 Licensed Product in future royalty periods.

8.2.5No Alnylam Patents or Regulatory Exclusivity. The royalties to be paid by
Genzyme to Alnylam pursuant to Section 8.2 (Royalties) with respect to any
Global AT3 Licensed Product shall be reduced to [***] percent ([***]%) of the
amounts otherwise payable pursuant to Section 8.2 (Royalties) with respect to
Net Sales of such

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

32

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Global AT3 Licensed Product in a country of the Licensed Territory as to which
both (a) the Manufacture, use, offer for sale, sale or importation of which is
not Covered by any Valid Claim in any Alnylam Patent or in any Patent Right
included in the Joint Collaboration IP in such country and (b) there is no
applicable Regulatory Exclusivity in such country.

8.2.6Royalty Adjustments for Generic Products. If, during a given Calendar
Quarter when a Global AT3 Licensed Product is being Commercialized by or on
behalf of Genzyme in a particular country in the Licensed Territory, there is
Generic Competition in such country with respect to such Global AT3 Licensed
Product, then, subject to Section 8.2.7 (Royalty Floor), the royalties payable
pursuant to Section 8.2 (Royalties) on the Net Sales of such Global AT3 Licensed
Product in such country shall thereafter be reduced to [***] percent ([***]%) of
the amounts otherwise payable pursuant to Section 8.2 (Royalties) with respect
to such Global AT3 Licensed Product in such country for such Calendar Quarter
for so long as such Generic Competition remains.

8.2.7Royalty Floor. Anything in this Agreement to the contrary notwithstanding,
in no event during the applicable Royalty Term for a Global AT3 Licensed Product
in a country of the Licensed Territory shall the royalties payable to Alnylam
hereunder for such Global AT3 Licensed Product in such country for any Calendar
Quarter be reduced (a) by the application of the reductions or credits described
in Sections 8.2.4 (Third Party Royalty Offsets) or 8.2.5 (No Alnylam Patents or
Regulatory Exclusivity), whether taken together or separately, to less than
[***] percent ([***]%) of the royalties payable pursuant to Section 8.2
(Royalties) as to such Global AT3 Licensed Product in such country for such
Calendar Quarter, or (b) by the application of the reductions or credits
described in Sections 8.2.4 (Third Party Royalty Offset),  8.2.5 (No Alnylam
Patents or Regulatory Exclusivity), 8.2.6 (Royalty Adjustments for Generic
Products) and/or 10.4.2 (Rights to Enforce), whether taken together or
separately, to less than the greater of (1) [***] percent ([***]%) of the
royalties payable pursuant to Section 8.2 (Royalties) as to such Global AT3
Licensed Product in such country for such Calendar Quarter, and (2) [***].

8.2.8Validation Information. At Genzyme’s request, Alnylam will provide Genzyme
with such information as Genzyme may reasonably request to validate the amount
of the royalty floor described in Section 8.2.7 (Royalty Floor).

9.

REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1Representations and Warranties of Alnylam

.  Except as provided in Schedule 9.1 (Disclosure Schedule) with respect to each
Global AT3 Licensed Product, Alnylam represents and warrants to Genzyme that as
of the Implementation Date for such Global AT3 Licensed Product:

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

33

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

9.1.1Alnylam is the sole and exclusive owner of, or otherwise Controls pursuant
to an Alnylam In-License, the Alnylam Technology, and all of the Alnylam
Technology licensed to Genzyme hereunder in the Licensed Territory that is
solely and exclusively owned by Alnylam is free and clear of liens, charges or
encumbrances other than licenses granted to Third Parties that are not
inconsistent with the rights and licenses granted to Genzyme under this
Agreement.

9.1.2Alnylam has sufficient legal and/or beneficial title and ownership of, or
sufficient license rights under, the Alnylam Technology to grant the licenses to
such Alnylam Technology granted to Genzyme pursuant to this Agreement.

9.1.3(a) Schedule 1.2.8 and Schedule  1.2.13 collectively set forth a complete
and accurate list of the Alnylam Patents owned, either solely or jointly, by
Alnylam, and to Alnylam’s knowledge, Schedule  1.2.8 and Schedule  1.2.13
collectively set forth a complete and accurate list of the Alnylam Patents
licensed, either exclusively or nonexclusively, to Alnylam, (b) to Alnylam’s
knowledge, each issued Alnylam Patent remains in full force and effect and (c)
Alnylam or its Affiliates have timely paid all filing and renewal fees payable
with respect to such Alnylam Patents for which Alnylam controls prosecution and
maintenance.  Schedule  1.2.8 and Schedule  1.2.13 indicate whether each Alnylam
Patent is owned exclusively by Alnylam, is owned jointly by Alnylam and one or
more Third Parties, or is licensed to Alnylam. For each Alnylam Patent that is
owned, but not owned exclusively, by Alnylam, or that is licensed to Alnylam,
Schedule  1.2.8 and Schedule  1.2.13 identify the Third Party owner(s) and, if
applicable, the Alnylam In-License pursuant to which Alnylam Controls such
Alnylam Patent. For each Alnylam Product-Specific Patent that is licensed, but
not exclusively licensed, to Alnylam, Schedule  1.2.13 indicates the
non-exclusive nature of the license. For each Alnylam Core Technology Patent
family (other than Patent Rights licensed from Isis Pharmaceuticals, Inc.) that
is licensed, but not exclusively licensed, to Alnylam, Schedule  1.2.8 indicates
the non-exclusive nature of the license. Alnylam is the sole and exclusive owner
of all Patent Rights identified in Schedule  1.2.8 and Schedule  1.2.13 as being
owned exclusively by Alnylam and Controls all other Patent Rights identified on
such schedules.

9.1.4To Alnylam’s knowledge, the Alnylam Product-Specific Patents, are, or, upon
issuance, will be, valid and enforceable patents and no Third Party has
challenged or threatened to challenge the scope, validity or enforceability of
any Alnylam Product-Specific Patent (including, by way of example, through
opposition or the institution or written threat of institution of interference,
nullity or similar invalidity proceedings before the United States Patent and
Trademark Office or any analogous foreign Governmental Authority).

9.1.5Alnylam has complied with all applicable Laws, including any duties of
candor to applicable patent offices, in connection with the filing, prosecution
and maintenance of the Alnylam Patents.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

34

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

9.1.6Alnylam owns or Controls all Know-How that is or has been used by Alnylam
in the Development and Manufacture of such Global AT3 Licensed Products, and has
sufficient legal or beneficial title and ownership of, or sufficient license
rights under such Know-How to transfer Know-How to Genzyme as provided in
Section 6.4 of the Master Agreement (Transfer of Manufacturing Know-How).

9.1.7Alnylam Controls all Know-How and Patent Rights licensed to Alnylam under
the Existing Alnylam In-Licenses that is necessary or useful for Genzyme to
Develop, Manufacture and/or Commercialize such Global AT3 Licensed Product in
the Field in the Licensed Territory. Without limiting the generality of the
foregoing, Alnylam has obtained all necessary consents and fulfilled all
necessary conditions, if any, to sublicense to Genzyme under this Agreement such
Know-How and Patent Rights licensed to Alnylam under Existing Alnylam
In-Licenses.

9.1.8To Alnylam’s knowledge, neither Alnylam nor its Affiliates are in breach or
default under any existing Alnylam In-License, and neither Alnylam nor its
Affiliates have received any written notice of breach or default with respect to
any existing Alnylam In-License.

9.1.9Alnylam has obtained from all inventors of Alnylam Technology owned by
Alnylam valid and enforceable agreements assigning to Alnylam each such
inventor’s entire right, title and interest in and to all such Alnylam
Technology.

9.1.10To Alnylam’s knowledge, the use, Development, Manufacture or
Commercialization by Alnylam or Genzyme (or their respective Related Parties) of
such Global AT3 Licensed Product as formulated and manufactured as of the
Effective Date, or as intended to be formulated and manufactured as of the
Effective Date (a) does not and will not infringe any issued patent of any Third
Party and (b) will not infringe the claims of any published Third Party patent
application when and if such claims were to issue in their current form.

9.1.11There is no (a) claim, demand, suit, proceeding, arbitration, inquiry,
investigation or other legal action of any nature, civil, criminal, regulatory
or otherwise, pending or, to Alnylam’s knowledge, threatened against Alnylam or
any of its Affiliates or (b) judgment or settlement against or owed by Alnylam
or any of its Affiliates, in each case in connection with the Alnylam Technology
or such Global AT3 Licensed Product.

9.1.12For each Global AT3 Licensed Product, Schedule 9.1.12(a)  sets forth a
complete and accurate list of all agreements between Alnylam and a Third Party
entered into prior to the Implementation Date for a Global AT3 Licensed Product
pursuant to which Alnylam Controls Know-How or Patent Rights that are necessary
or useful to Develop, Manufacture or Commercialize such Global AT3 Licensed
Product in the Field other than Additional In-Licenses.  [***].

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

35

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

9.1.13[***]

9.1.14Schedule 10.7 sets forth a complete and accurate list of Product
Trademarks owned or Controlled by Alnylam.  In the event that there are Product
Trademarks owned or Controlled by Alnylam existing as of the Effective Date
other than those set forth in Schedule 10.7, the Parties will amend Schedule
10.7 to include such Product Trademarks.  

9.2Representations and Warranties of Genzyme

.   Except as disclosed in Genzyme’s Exercise Notice, Genzyme represents and
warrants to Alnylam as of the Implementation Date for such Global AT3 Licensed
Product that it is not a party to any agreement with a Third Party under which
it Controls Know-How or Patent Rights that are sublicensed to Alnylam under this
Agreement with respect to such Global AT3 Licensed Products.

9.3Warranty Disclaimer

.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS AGREEMENT, NEITHER PARTY MAKES
ANY REPRESENTATION OR EXTENDS ANY WARRANTY OF ANY KIND, EITHER EXPRESS OR
IMPLIED, TO THE OTHER PARTY WITH RESPECT TO ANY TECHNOLOGY, GLOBAL AT3 LICENSED
PRODUCT, GOODS, SERVICES, RIGHTS OR OTHER SUBJECT MATTER OF THIS AGREEMENT AND
HEREBY DISCLAIMS ALL IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE AND NON-INFRINGEMENT WITH RESPECT TO ANY AND ALL OF THE
FOREGOING. EACH PARTY HEREBY DISCLAIMS ANY REPRESENTATION OR WARRANTY THAT THE
DEVELOPMENT, MANUFACTURE OR COMMERCIALIZATION OF ANY GLOBAL AT3 LICENSED PRODUCT
PURSUANT TO THIS AGREEMENT WILL BE SUCCESSFUL OR THAT ANY PARTICULAR SALES LEVEL
WITH RESPECT TO ANY GLOBAL AT3 LICENSED PRODUCT WILL BE ACHIEVED.

9.4Certain Covenants

.

9.4.1[***]

9.4.2Compliance. Each Party and its Related Parties shall conduct the GLP
Collaboration and the Development, Manufacture and Commercialization of the
Global AT3 Licensed Products in accordance with all Laws, including current
governmental regulations concerning Good Laboratory Practices, good clinical
practices and good manufacturing practices.  In addition, if either Party is or
becomes subject to a legal obligation to a Regulatory Authority or other
Governmental Authority (such as a corporate integrity agreement or settlement
agreement with a Governmental Authority), then the other Party shall perform
such activities as may be reasonably requested by the obligated Party to enable
the obligated Party to comply with its legal obligation to such Regulatory
Authority with respect to the Global AT3 Licensed Products.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

36

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

9.4.3Conflicting Transactions. During the Term, Alnylam shall not (a) transfer
or assign any of its rights, title or interests in the Alnylam Technology other
than as part of a transaction pursuant to which this Agreement is also assigned
and assumed in accordance with Section 13 (Miscellaneous) of the Master
Agreement, or (b) enter into any agreement granting a license or other right
under the Alnylam Technology that is inconsistent with the terms of this
Agreement.

9.4.4Governmental Authority. If any of the Alnylam Technology is subject to any
funding arrangement with any Governmental Authority, at Genzyme’s reasonable
request, Alnylam will reasonably cooperate in seeking a waiver or other
modification to such funding arrangement with respect to such Alnylam
Technology.

10.

INTELLECTUAL PROPERTY OWNERSHIP, PROTECTION AND RELATED MATTERS

10.1Inventorship

.  Inventorship for inventions and discoveries first made during the course of
the performance of activities pursuant to this Agreement shall be determined in
accordance with United States patent Laws for determining inventorship.

10.2Ownership

.  Alnylam shall own the entire right, title and interest in and to all
inventions and discoveries (and Patent Rights claiming patentable inventions
therein) first made or discovered solely by employees or consultants of Alnylam
or acquired solely by Alnylam in the course of conducting the Collaboration.
Genzyme shall own the entire right, title and interest in and to all inventions
and discoveries (and Patent Rights claiming patentable inventions therein) first
made or discovered solely by employees or consultants of Genzyme or acquired
solely by Genzyme in the course of conducting the Collaboration.  The Parties
shall jointly own any inventions and discoveries (and Patent Rights claiming
patentable inventions therein) first made or discovered jointly in the course of
conducting the Collaboration.

10.3Prosecution and Maintenance of Patent Rights

.  IP Committee. The Parties agree that the IP Committee created pursuant to
Section 5.3 of the Master Agreement (IP Committee) shall be responsible for
overseeing and effecting the information sharing and consulting provisions under
this Section 10.3.

10.3.1Genzyme Technology.

 

(a)

Subject to Section 10.3.1(b) below, Genzyme has the sole responsibility, at
Genzyme’s discretion and at Genzyme’s sole cost and expense, to file, prosecute
and maintain (including the defense of any interference or opposition
proceedings), all Patent Rights comprising Genzyme Technology (other than Joint
Collaboration IP and Alnylam Product-Specific Patents assigned by Alnylam to
Genzyme

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

37

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

pursuant to Section 10.3.5.1 (Assignment of Alnylam Product-Specific Patents)),
in Genzyme’s name.

 

(b)

In the event that Genzyme elects not to seek or continue to seek or maintain
patent protection on any Genzyme Collaboration IP in the Licensed Territory,
Genzyme shall notify Alnylam at least [***] days before any such Patent Rights
would become abandoned, no longer available or otherwise forfeited, and subject
to the terms and conditions of any applicable Genzyme In-License, Alnylam shall
have the right (but not the obligation), at its expense, to seek, prosecute and
maintain in any country patent protection on such Genzyme Collaboration IP in
the name of Genzyme. Genzyme shall use Commercially Reasonable Efforts to make
available to Alnylam its authorized attorneys, agents or representatives, and
such of its employees as are reasonably necessary to assist Alnylam in obtaining
and maintaining the patent protection described under this Section 10.3.1(b).
Genzyme shall sign or use Commercially Reasonable Efforts to have signed, all
legal documents necessary to file and prosecute such patent applications or to
obtain or maintain such patents.

10.3.2Alnylam Technology and Alnylam Product-Specific Patents.

 

(a)

Subject to Sections 10.3.2(b) and 10.3.2(c), Alnylam has the sole
responsibility, at Alnylam’s discretion and at Alnylam’s sole cost and expense,
to file, conduct prosecution and maintain (including the defense of any
interference or opposition proceedings), all Patent Rights comprising Alnylam
Technology (other than Alnylam Product-Specific Patents assigned to Genzyme and
Joint Collaboration IP), in Alnylam’s name.  

 

(b)

Notwithstanding the foregoing Section 10.3.2(a), subject to the terms and
conditions of any applicable Alnylam In-License, as between the Parties Genzyme
shall have the first right, at its expense, to file, conduct prosecution and
maintain (including the defense of any interference or opposition proceedings)
all Alnylam Product-Specific Patents (regardless of whether such Alnylam
Product-Specific Patents are Controlled by Alnylam or Genzyme). Genzyme shall
consult with Alnylam, including through the IP Committee, on the preparation,
filing, prosecution and

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

38

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

maintenance of all Alnylam Product-Specific Patents but shall retain final
decision making authority on such preparation, filing, prosecution and
maintenance. Genzyme shall furnish Alnylam via electronic mail or other such
method as mutually agreed by the Parties with copies of proposed filings and
documents received from outside counsel in the course of such filing,
prosecution or maintenance of and/or copies of documents filed with the relevant
patent offices with respect to Alnylam Product-Specific Patents and such other
documents directly related to the prosecution and maintenance of Alnylam
Product-Specific Patents reasonably necessary for Alnylam to exercise its rights
under this Section 10.3.2(b), and as applicable in sufficient time prior to
filing such document or making any payment due thereunder to allow for review
and comment by Alnylam.  Genzyme shall consider in good faith timely input from
Alnylam thereon, but Genzyme will make all decisions relating to the prosecution
and maintenance of Alnylam Product-Specific Patents.    Alnylam shall make
available to Genzyme its authorized attorneys, agents or representatives, and
such of its employees as are reasonably necessary to assist Genzyme in obtaining
and maintaining the patent protection described under this
Section 10.3.2(b).  Alnylam shall sign, or have signed, all legal documents
necessary to file and prosecute such patent applications or to obtain or
maintain such patents.

 

(c)

In the event that Genzyme elects not to seek or continue to seek or maintain
patent protection on any Alnylam Product-Specific Patent in any country in the
Licensed Territory, Genzyme shall notify Alnylam at least [***] days before such
Alnylam Product-Specific Patent would become abandoned, no longer available or
otherwise forfeit (including any decision by Genzyme not to continue to file and
prosecute at least one patent application claiming priority to an Alnylam
Product-Specific Patent issuing in any particular country).  Alnylam shall have
the right (but not the obligation), at its expense, to seek, prosecute and
maintain in any country patent protection on any such Alnylam Product-Specific
Patent (including the defense of any interference or opposition
proceedings).  If Alnylam exercises such right, the applicable Alnylam Product-

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

39

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

Specific Patent (and all Patent Rights thereafter filed by or on behalf of
Alnylam claiming priority thereto) shall no longer be treated as a “Alnylam
Product-Specific Patent” hereunder, and if Controlled by Genzyme, Genzyme shall
assign and transfer such Alnylam Product-Specific Patent to Alnylam. Genzyme
shall make available to Alnylam its authorized attorneys, agents or
representatives, such of its employees as are reasonably necessary to assist
Alnylam in obtaining and maintaining the patent protection described under this
Section 10.3.2(c). Genzyme shall sign, or have signed, all legal documents as
are reasonably necessary to assist Alnylam in obtaining and maintaining the
patent protection described under this Section 10.3.2(c).

10.3.3Joint Collaboration IP.

 

(a)

[***] shall have the first right to, at [***] discretion, file, prosecute and
maintain (including the defense of any interference or opposition proceedings),
all Patent Rights comprising Joint Collaboration IP, in the names of both
Alnylam and Genzyme, at [***] sole cost and expense. [***] shall consult with
[***] on the filing, prosecution and maintenance  of all such Patent Rights.
Each Party shall sign, or use Commercially Reasonable Efforts to have signed,
all legal documents as are reasonably necessary to file and prosecute patent
applications or to obtain or maintain patents in respect of such Joint
Collaboration IP, at its own cost.

 

(b)

[***] shall furnish to [***] via electronic mail or other such method as
mutually agreed by the Parties copies of documents received from outside counsel
in the course of such filing, prosecution or maintenance of Joint Collaboration
IP and/or copies of documents  relevant to such preparation, filing,
prosecution, and maintenance in sufficient time prior to filing such document or
making any payment due thereunder to allow for review and comment by [***] and
shall consider in good faith timely comments from [***] thereon.  [***] shall
furnish to Genzyme via electronic mail or other such method as mutually agreed
by the Parties copies of such documents as filed in the relevant patent offices.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

40

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

(c)

In the event that [***] elects not to file or continue to prosecute or maintain
patent protection on any Joint Collaboration IP, [***] shall have the right (but
not the obligation) to file, prosecute and maintain Patent Rights comprising
Joint Collaboration IP in the names of both Alnylam and Genzyme at [***] sole
cost and expense. If [***] exercises such right, [***] shall make available to
[***] its authorized attorneys, agents or representatives, and such of its
employees as are reasonably necessary to assist [***] in obtaining and
maintaining the patent protection described under this Section 10.3.3(c). [***]
shall sign, or use Commercially Reasonable Efforts to have signed, all legal
documents as are reasonably necessary to file and prosecute such patent
applications or to obtain or maintain such patents.  

10.3.4Patent Miscellaneous. Each Party hereby agrees: (a) to make its employees,
agents and consultants reasonably available to the other Party (or to the other
Party’s authorized attorneys, agents or representatives), to the extent
reasonably necessary to enable such Party to undertake patent prosecution; (b)
to provide the other Party with copies of all material correspondence pertaining
to prosecution with the patent offices; (c) to cooperate, if necessary and
appropriate, with the other Party in gaining patent term extensions wherever
applicable to Patent Rights licensed under this Agreement; and (d) to endeavor
in good faith to coordinate its efforts with the other Party to minimize or
avoid interference with the prosecution and maintenance of the other Party’s
patent applications.

10.3.5Alnylam Product-Specific Patents.

[***]

10.4Third Party Infringement

.

10.4.1Notices. Each Party shall promptly report in writing to the other Party
any (a) known or suspected infringement of any Alnylam Technology, Genzyme
Technology,  Genzyme Manufacturing IP or Joint Collaboration IP or (b)
unauthorized use or misappropriation of any Confidential Information or Know-How
of a Party by a Third Party of which it becomes aware, in each case to the
extent such infringing, unauthorized or misappropriating activities involve, as
to a Global AT3 Licensed Product, a competing product in the Field (a
“Competitive Infringement”), and shall provide the other Party with all
available evidence of such infringement, unauthorized use or misappropriation.

10.4.2Rights to Enforce.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

41

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

(a)

Genzyme Technology. Subject to the provisions of any In-License, Genzyme shall
have the sole and exclusive right to initiate an infringement or other
appropriate suit (an “Infringement Action”) anywhere in the world against any
Third Party as to any infringement, or suspected infringement of, any Patent
Rights, or as to any use or suspected use without proper authorization of any
Know-How, comprising Genzyme Patent Rights, Genzyme Know-How, Genzyme
Collaboration IP or Genzyme Manufacturing IP.

 

(b)

Alnylam Technology. Subject to the provisions of any In-License, Genzyme shall
have the first right to initiate an Infringement Action anywhere in the world
against any Third Party with respect to any Competitive Infringement in the
Licensed Territory of any Alnylam Product-Specific Patent or Joint Collaboration
IP, or, with Alnylam’s prior written consent, Alnylam Core Technology Patent or
Alnylam Know-How.  Alnylam will consider in good faith any request from Genzyme
to initiate an Infringement Action against any Third Party with respect to a
Competitive Infringement in the Licensed Territory of any Alnylam Core
Technology Patent; provided, however, that Alnylam shall not be required to
initiate any such Infringement Action or permit Genzyme to initiate any such
Infringement Action.

 

(c)

Step-In Right.

 

(i)

If, within [***] days (or such shorter period of time as required by applicable
Law to avoid loss of material enforcement rights) after Genzyme’s receipt of a
notice of a Competitive Infringement with respect to any Alnylam
Product-Specific Patent or Joint Collaboration IP, Genzyme does not initiate any
Infringement Action permitted hereunder against such Competitive Infringement in
the Licensed Territory, Alnylam may elect, in its sole discretion, to bring and
control an Infringement Action in connection therewith at its sole cost and
expense by providing written notice of such election to Genzyme.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

42

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

(ii)

If (A) there are no Alnylam Product-Specific Patents or Patent Rights included
in Joint Collaboration IP that can be asserted against a Competitive
Infringement in the Licensed Territory, for any reason other than the
unwillingness of Genzyme to consent to such assertion of any Patent Rights
included in the Joint Collaboration IP; (B) there are Alnylam Core Technology
Patent(s) that can reasonably be asserted, but Alnylam refuses to either permit
Genzyme to assert or itself assert at least one of such Alnylam Core Technology
Patent(s) that can reasonably be asserted against a Competitive Infringement in
the Licensed Territory; and (C) Genzyme and Alnylam are unable to stop the
Competitive Infringement through enforcement of any other Patent Rights or
Know-How Controlled by either Party, then the royalties to be paid by Genzyme to
Alnylam pursuant to Section 8.2 (Royalties), with respect to the applicable
Global AT3 Licensed Product in the countries in the Licensed Territory where
such Competitive Infringement exists, shall be reduced by [***] during the
period when the conditions in the foregoing clauses (A), (B) and (C) exist and
such Competitive Infringement continues, subject to the limitations set forth in
Section 8.2 (Royalties).

10.4.3Procedures; Expenses and Recoveries. The Party having the right to
initiate any Infringement Action under Section 10.4.2 (Rights to Enforce) above
shall have the sole and exclusive right to select counsel for any such
Infringement Action and shall pay all expenses of such Infringement Action,
including attorneys’ fees and court costs and reimbursement of the other Party’s
reasonable Global Out-of-Pocket Costs in rendering assistance requested by the
initiating Party. If required under applicable Law in order for the initiating
Party to initiate and/or maintain such Infringement Action, or if either Party
is unable to initiate or prosecute such Infringement Action solely in its own
name or it is otherwise advisable to obtain an effective legal remedy, in each
case, the other Party shall join as a party to such Infringement Action and will
execute, and cause its Affiliates to execute, all documents necessary for the
initiating Party to initiate litigation to prosecute and maintain such
Infringement Action. In addition, at the initiating Party’s request, the other
Party shall provide reasonable assistance to the initiating Party in connection
with an Infringement Action at no charge to the initiating

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

43

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Party except for reimbursement by the initiating Party of reasonable Global
Out-of-Pocket Costs incurred in rendering such assistance. The non-initiating
Party shall have the right to participate and be represented in any such
Infringement Action by its own counsel at its own expense. If the Parties obtain
from a Third Party, in connection with such Infringement Action, any damages,
license fees, royalties or other compensation (including any amount received in
settlement of such litigation), after payment of any amounts required under any
In-Licenses, the remaining amounts shall be allocated in all cases as follows:

 

(i)

first, to reimburse each Party for all expenses of such Infringement Action
incurred by the Parties, including attorneys’ fees and disbursements, court
costs and other litigation expenses;

 

(ii)

second, [***] percent ([***]%) of the balance to be paid to the Party initiating
such Infringement Action; and

 

(iii)

third, the remainder to the other Party.

Notwithstanding the foregoing, in the event that Alnylam elects to itself assert
an Alnylam Core Technology Patent against a Competitive Infringement in the
Licensed Territory, the Parties shall each be entitled to [***] percent ([***]%)
of the balance of any recovery therefrom after reimbursement of expenses as
described in clause (i) above.

10.5Patent Term Extensions

.  

10.5.1Retained Alnylam Product-Specific Patent Rights.  Subject to the
provisions of any Alnylam In-License, Alnylam shall use Commercially Reasonable
Efforts to obtain all available supplementary protection certificates (“SPCs”)
and other extensions of Alnylam Product-Specific Patents in the Licensed
Territory that are not assigned to Genzyme pursuant to Section 10.3.5.  If more
than one Alnylam Product-Specific Patent is eligible for extension or patent
term restoration in the Licensed Territory, Genzyme will determine, in its sole
discretion, a strategy that will be designed to maximize patent protection and
commercial value for the Global AT3 Licensed Product, and the Parties, subject
to the provisions of any In-License, will seek patent term extensions,
restorations and SPCs for Alnylam Product-Specific Patents in the Licensed
Territory in accordance with that strategy. Where required under national law,
and subject to the other requirements of this Section 10.5, Alnylam will make
the filings for such extensions, restorations and SPCs for Alnylam
Product-Specific Patents in the Licensed Territory as directed by Genzyme.

10.5.2Further Assurances for SPCs.  Each Party will execute such authorizations
and other documents and take such other actions as may be reasonably

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

44

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

requested by the other Party to obtain any such extensions, restorations and
SPCs for Alnylam Product-Specific Patents in the Licensed Territory, in
accordance with this Section 10.5.

10.6Common Interest

.  All information exchanged between the Parties’ representatives regarding the
preparation, filing, prosecution, maintenance, or enforcement of the Patent
Rights under this Section 10 will be deemed Confidential Information. In
addition, the Parties acknowledge and agree that, with regard to such
preparation, filing, prosecution, maintenance and enforcement of the Patent
Rights under this Section 10, the interests of the Parties as collaborators and
licensor and licensee are to obtain the strongest patent protection possible,
and as such, are aligned and are legal in nature. The Parties agree and
acknowledge that they have not waived, and nothing in this Agreement constitutes
a waiver of, any legal privilege concerning the Patent Rights under this
Section 10, including privilege under the common interest doctrine and similar
or related doctrines.

10.7Trademarks

.

 

(a)

Genzyme has the sole and exclusive right to select and develop one or more
Product Trademark(s) for use by Genzyme and its Related Parties throughout the
Licensed Territory. Such Product Trademark(s) may not include trademarks owned
or Controlled by Alnylam (“Alnylam Trademarks”).  Alnylam hereby assigns to
Genzyme all of Alnylam’s right, title and interest in and to the Alnylam
Trademarks listed on Schedule 10.7.  No other right or license to any Alnylam
Trademarks are conveyed hereunder to Genzyme. The trademarks listed on Schedule
10.7 and any other Product Trademark(s) that are used by Genzyme to promote and
sell Global AT3 Licensed Products in the Licensed Territory are hereinafter
referred to as the “Genzyme Trademarks.” Genzyme (or its Related Parties, as
appropriate) shall own all rights to Genzyme Trademarks and all goodwill
associated therewith, throughout the Licensed Territory. Genzyme shall also own
rights to any Internet domain names incorporating the applicable Genzyme
Trademarks or any variation or part of such Genzyme Trademarks used as its URL
address or any part of such address.

 

(b)

In the event that Alnylam becomes aware of any infringement of any Product
Trademark by a Third Party, Alnylam shall promptly notify Genzyme and the
Parties shall consult with each other and jointly determine the best

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

45

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

way to prevent such infringement, including by the institution of legal
proceedings against such Third Party.

10.8Cooperative Research and Technology (CREATE) Act Acknowledgment

.  It is the intention of the Parties that this Agreement is a “joint research
agreement” as that phrase is defined in Section 35 U.S.C. 103(c).

10.9In-Licenses

.  

 

(a)

Notwithstanding Section 11.3.4.1 of the Master Agreement and subject to clause
(e) below, if any Third Party License Payment becomes payable during the Term
under any Existing Alnylam In-License for a Patent Right that actually is or
will be infringed by Genzyme’s Development, Manufacture or Commercialization of
the Global AT3 Licensed Products, then Genzyme shall reimburse Alnylam, within
[***] days of Genzyme’s receipt of an itemized invoice therefor, for [***]
percent ([***]%) of such portion of such Third Party License Payment that is
reasonably attributable to the Global AT3 Licensed Products relative to the
overall scope of the applicable Existing Alnylam In-License.  If the Parties are
unable to agree on how to allocate the Third Party License Payment, the Parties
shall submit the matter to Baseball Arbitration consistent with the procedures
set forth in Section 11.3.4.2(c) and Schedule 1.2.34 of the Master Agreement.

 

(b)

Notwithstanding the foregoing clause (a), Alnylam shall bear [***] percent
([***]%) of any Third Party License Payment that becomes payable during the Term
under any Potential Alnylam In-License (as set forth in paragraphs 1, 2, 4, 6
and 7 of Schedule 1.2.178 of the Master Agreement) that has become or becomes an
Existing Alnylam In-License pursuant to Section 11.3.2 of the Master Agreement

 

(c)

Except as modified by this Section 10.9, Section 11.3 of the Master Agreement
shall remain in full force and effect.

11.

TERM AND TERMINATION

11.1Term

.  This Agreement shall be effective as of the Implementation Date and, unless
terminated earlier pursuant to Section 11.2 (Termination Rights), this

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

46

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Agreement shall continue in effect on a Global AT3 Licensed Product-by-Global
AT3 Licensed Product and country-by-country basis until expiration of the last
Royalty Term to expire under this Agreement (“Term”).  Upon expiration of the
Royalty Term for a Global AT3 Licensed Product, all licenses of the Parties
under Section 7 (Licenses) with respect to such Global AT3 Licensed Product then
in effect shall become fully paid-up, perpetual licenses.  This Agreement shall
terminate automatically in the event that either Party exercises its right to
terminate Amendment No. 2 pursuant to Section 2.4 thereof.

11.2Termination Rights

.  This Agreement may be terminated by the Parties only as set forth in
Amendment No. 2 or this Section 11.2.

11.2.1Termination of Global AT3 Licensed Product for Convenience.  Subject to
the remainder of this Section 11, Genzyme shall have the right to terminate this
Agreement with respect to any particular Global AT3 Licensed Product at any time
after the Implementation Date on six (6) months prior written notice to
Alnylam.    

11.2.2Termination of Global AT3 Licensed Product for Cause. This Agreement may
be terminated with respect to any Global AT3 Licensed Product at any time during
the Term upon written notice by either Party if (a) the other Party is in
material breach of its obligations hereunder with respect to such Global AT3
Licensed Product, (b) such material breach relates to such Global AT3 Licensed
Product and (c) the other Party has not cured such breach within [***] days in
the case of a payment breach, or within [***] days in the case of all other
breaches, after notice requesting cure of the breach; provided, however, that if
any breach other than a payment breach is not reasonably curable within [***]
days and if a Party is making a bona fide effort to cure such breach, such
termination shall be delayed for a time period to be agreed by both Parties, not
to exceed an additional [***] days, in order to permit such Party a reasonable
period of time to cure such breach; provided, further, that in the event that
the breach relates to a dispute between the Parties regarding Genzyme’s
obligations to use Commercially Reasonable Efforts in Developing or
Commercializing such Global AT3 Licensed Product and Genzyme disputes whether it
has breached such obligation or whether such breach gives Alnylam the right to
terminate this Agreement with respect to such Global AT3 Licensed Product and
initiates a legal action against Alnylam to resolve such dispute within the
foregoing [***] day cure period, then this Agreement shall not terminate during
the pendency of such legal action, provided that if (i) Genzyme is found, in an
unappealable decision by a court of competent jurisdiction or an appealable
decision of a court of competent jurisdiction that has not been appealed in the
time allowed for an appeal in such legal action, to have materially breached
this Agreement with respect to such Global AT3 Licensed Product, or (ii) Genzyme
admits in such legal action or settlement thereof that it has materially
breached this Agreement with respect to such Global AT3 Licensed Product, then
this Agreement shall terminate immediately with respect to such Global AT3
Licensed Product following the Parties’ receipt of such decision or immediately
following such admission, as applicable.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

47

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

11.3Effect of Termination

.  

11.3.1Effects of Termination of Global AT3 Licensed Product by Genzyme for
Cause. Without limiting any other legal or equitable remedies that either Party
may have, if this Agreement are terminated by Genzyme with respect to any Global
AT3 Licensed Product pursuant to Section 11.2.2 (Termination of Global AT3
Licensed Product for Cause), then the provisions of this Section 11.3.1 shall
apply:

 

(a)

This Agreement shall terminate with respect to the rights and licenses granted
to Genzyme for such terminated Global AT3 Licensed Product but shall continue to
survive in all respects with respect to all Global AT3 Licensed Products other
than the terminated Global AT3 Licensed Product.

 

(b)

All license grants in this Agreement from either Party to the other with respect
to the terminated Global AT3 Licensed Product shall immediately terminate.

 

(c)

The Back-Up Option shall terminate with respect to all Potential Back-Up
Products for the terminated Global AT3 Licensed Product; provided, however, that
such Potential Back-Up Products shall, as of such date, be considered Option
Products (as defined in the Master Agreement) for the purposes of the Master
Agreement, and the Options granted under the Master Agreement to siRNA that
targets the same gene as the terminated Global AT3 Licensed Product shall again
apply in accordance with the terms and conditions set forth in the Master
Agreement;

 

(d)

Genzyme shall as promptly as practicable transfer to Alnylam or Alnylam’s
designee (i) possession and ownership of all Regulatory Approvals and pricing
and reimbursement approvals relating to the Development, Manufacture or
Commercialization of the terminated Global AT3 Licensed Product, and (ii) copies
of all non-clinical and clinical data and material regulatory correspondence
relating to the terminated Global AT3 Licensed Product, provided that Alnylam
shall reimburse Genzyme for any reasonable out-of-pocket expenses incurred by
Genzyme in connection with such transfer;

 

(e)

Genzyme will assign and transfer to Alnylam, all rights, title and interests in
and to any Alnylam Product Specific

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

48

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

Patents that relate solely to the terminated Global AT3 Licensed Product that
were assigned to Genzyme pursuant to Section 10.3.4 (Alnylam Product-Specific
Patents), provided that Alnylam shall reimburse Genzyme for any reasonable
out-of-pocket expenses incurred by Genzyme in connection with such assignment
and transfer.  In such event, Genzyme will execute and deliver a patent
assignment relating to such Alnylam Product-Specific Patents in the form
reasonably requested by Alnylam; and

 

(f)

each Party shall promptly pay any amounts owed to the other Party as of the
effective date of such termination.

11.3.2If Genzyme has the right to terminate this Agreement with respect to any
or all Global AT3 Licensed Products pursuant to Section 11.2.2 (Termination of
Global AT3 Licensed Products for Cause), then Genzyme may, by written notice to
Alnylam, opt not to terminate the Agreement pursuant to Section 11.2.2
(Termination of Global AT3 Licensed Products for Cause) but instead to continue
the Agreement in full force and effect; provided that, as of the expiration of
the cure period applicable to such material breach by Alnylam and for the
remainder of the applicable Royalty Term hereunder, the royalty rates payable by
Genzyme on Net Sales of such Global AT3 Licensed Products as under determined
under Section 8.2 (Royalties) shall be reduced by [***] percent ([***]%).

11.3.3Effects of Termination of Global AT3 Licensed Product by Alnylam for Cause
or by Genzyme for Convenience. Without limiting any other legal or equitable
remedies that either Party may have, if this Agreement is terminated with
respect to any Global AT3 Licensed Product by Genzyme pursuant to Section 11.2.1
(Termination of Global AT3 Licensed Product for Convenience) or by Alnylam
pursuant to Section 11.2.2 (Termination of Global AT3 Licensed Product for
Cause), then the provisions of this Section 11.3.3 shall apply:

 

(a)

This Agreement shall terminate with respect to the rights and licenses granted
to Genzyme for such terminated Global AT3 Licensed Product but shall continue to
survive in all respects with respect to all Global AT3 Licensed Products other
than the terminated Global AT3 Licensed Product.

 

(b)

The license grants to Alnylam in Section 7.2 (License Grants to Alnylam) shall
survive such termination with respect to the Reverted Global AT3 Licensed
Product and Alnylam’s obligations under Section 9.4.1 (Exclusivity), as

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

49

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

applicable to such Reverted Global AT3 Licensed Product, shall terminate.

 

(c)

Genzyme will grant to Alnylam, effective upon the effective date of termination
and subject to the terms of any applicable Genzyme In-License, a
non-transferable, sublicensable (on terms consistent with Section 7.1.4
(Sublicensing Terms)), worldwide, non-exclusive, royalty-free license under any
Genzyme Collaboration IP and Genzyme Patent Rights that Cover any Global AT3
Licensed Product that is being Developed or Commercialized by Genzyme pursuant
to this Agreement on the effective date of termination, in the form that such
Global AT3 Licensed Product exists on the effective date of termination (a
“Reverted Global AT3 Licensed Product”), solely to the extent necessary to
Develop and Commercialize the Reverted Global AT3 Licensed Product in the Field
in the Licensed Territory. Notwithstanding the foregoing, if (i) any Patent
Rights that Cover any Reverted Global AT3 Licensed Product are Controlled by
Genzyme pursuant to a Genzyme In-License and (ii) such Genzyme In-License cannot
be assigned to Alnylam or does not relate exclusively to the Reverted Global AT3
Licensed Product, Genzyme shall promptly disclose any payment obligations under
such Genzyme In-License to Alnylam and such Genzyme Patent Rights shall be
subject to the license granted in this Section 11.3.3(b) only if Alnylam agrees
in writing to (A) reimburse Genzyme for [***] percent ([***]%) of any amounts
that become payable under such Genzyme In-License as a result of Alnylam’s
exercise of the license granted in this Section 11.3.3(c), (B) comply with all
applicable terms and conditions of such Genzyme In-License and (C) perform and
take such actions as may be required to allow Genzyme to comply with its
obligations under such Genzyme In-License.

 

(d)

The Back-Up Option shall terminate with respect to all Potential Back-Up
Products for the terminated Global AT3 Licensed Product and such Potential
Back-Up Product shall be treated as an Option Product for which Genzyme has not
exercised an Option for purposes of Section 3.5 of the Master Agreement;

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

50

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

(e)

Genzyme will assign and transfer to Alnylam, all rights, title and interests in
and to any Alnylam Product Specific Patents that relate solely to the terminated
Global AT3 Licensed Product that were assigned to Genzyme pursuant to Section
10.3.5 (Alnylam Product-Specific Patents).  In such event, Genzyme will execute
and deliver a patent assignment relating to such Alnylam Product-Specific
Patents in the form reasonably requested by Alnylam;

 

(f)

Genzyme shall as promptly as practicable transfer to Alnylam or Alnylam’s
designee (i) possession and ownership of all governmental or regulatory filings
and approvals (including all Regulatory Approvals and pricing and reimbursement
approvals) and material correspondence and conversation logs relating to the
Development, Manufacture or Commercialization of the Reverted Global AT3
Licensed Product and all Genzyme Trademarks, (ii) copies of all data, reports,
records and materials, and other sales and marketing related information in
Genzyme’s possession or Control to the extent that such data, reports, records,
materials or other information relate to the Development, Manufacture or
Commercialization of the Reverted Global AT3 Licensed Product, including all
non-clinical and clinical data relating to the Reverted Global AT3 Licensed
Product, and customer lists and customer contact information and all adverse
event data related to the Reverted Global AT3 Licensed Product in Genzyme’s
possession or Control, provided that for a period of [***] months after the
effective date of termination with respect to such Reverted Global AT3 Licensed
Product, Genzyme shall use Commercially Reasonable Efforts to obtain for Alnylam
the right to access all such data, reports, records, materials, and other sales
and marketing related information), and (iii) all records and materials in
Genzyme’s possession or Control containing Confidential Information of Alnylam
exclusively related to the Reverted Global AT3 Licensed Product.  In addition,
Genzyme shall appoint Alnylam as Genzyme’s and/or Genzyme’s Related Parties’
agent for all Reverted Global AT3 Licensed Product-related matters involving
Regulatory Authorities in the Licensed Territory until all Regulatory Approvals
and other regulatory filings have been transferred to Alnylam or its designee.

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

51

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

(g)

If the effective date of termination is after First Commercial Sale of the
Reverted Global AT3 Licensed Product, then Genzyme shall appoint Alnylam as its
exclusive distributor of the Reverted Global AT3 Licensed Product in the
Licensed Territory and grant Alnylam the right to appoint sub-distributors,
until such time as all Regulatory Approvals in the Licensed Territory have been
transferred to Alnylam or its designee.

 

(h)

If Genzyme or its Related Parties are Manufacturing finished product with
respect to the Reverted Global AT3 Licensed Product on the effective date of
termination, at Alnylam’s option, Genzyme or its Related Parties shall supply
such finished product to Alnylam in the Licensed Territory on terms no less
favorable than those on which Genzyme supplied such finished product prior to
such termination to its most favored distributor in the Licensed Territory,
until the earlier of (i) such time as all Regulatory Approvals in the Licensed
Territory related to the Reverted Global AT3 Licensed Product have been
transferred to Alnylam or its designee, Alnylam has obtained all necessary
manufacturing approvals and Alnylam has procured or developed its own source of
such finished product supply or (ii) [***] months following the effective date
of termination.

 

(i)

If Alnylam so requests, and to the extent permitted under Genzyme’s obligations
to Third Parties on the effective date of termination, Genzyme shall transfer to
Alnylam any Third Party agreements relating solely and exclusively to the
Development, Manufacture or Commercialization of the Reverted Global AT3
Licensed Product to which Genzyme is a party (including any Genzyme In-License),
subject to any required consents of such Third Party, which Genzyme shall use
Commercially Reasonable Efforts to obtain promptly.

 

(j)

Genzyme shall promptly transfer and assign to Alnylam all of Genzyme’s and its
Affiliates’ rights, title and interests in and to the Genzyme Trademark(s)
exclusively used in connection with the Reverted Global AT3 Licensed Product
(but not any Genzyme house marks or any trademark containing the word “Genzyme”)
owned by

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

52

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

Genzyme and used for the Reverted Global AT3 Licensed Product in the Field in
the Licensed Territory.

 

(k)

Genzyme shall transfer to Alnylam any inventory of the Reverted Global AT3
Licensed Product Controlled by Genzyme or its Affiliates as of the termination
date at the actual price paid by Genzyme for such supply.

 

(l)

Genzyme shall provide any other assistance reasonably requested by Alnylam for
the purpose of allowing Alnylam or its designee to proceed expeditiously with
the Development, Manufacture and Commercialization of the Reverted Global AT3
Licensed Product in the Licensed Territory; provided that Genzyme’s obligations
under this clause shall expire [***] months after the effective date of
termination of such Reverted Global AT3 Licensed Product.

 

(m)

Genzyme shall execute all documents and take all such further actions as may be
reasonably requested by Alnylam in order to give effect to the foregoing
clauses.

11.4Effect of Expiration or Termination; Survival

.  Any expiration or termination of this Agreement (a) shall not relieve the
Parties of any obligation accruing prior to such expiration or termination and
(b) shall be without prejudice to the rights of either Party against the other
Party accrued or accruing under this Agreement prior to such expiration or
termination, including the obligation to pay royalties for any Global AT3
Licensed Product sold prior to such expiration or termination. If this Agreement
expire or are terminated with respect to any Global AT3 Licensed Product, the
following provisions shall survive with respect to such Global AT3 Licensed
Product: (a) Sections 1 (Definitions), 9.3 (Warranty Disclaimer), 10.1
(Inventorship), 10.2 (Ownership), 11.3 (Effect of Termination), and 11.4 (Effect
of Expiration or Termination; Survival), 13 (Performance of Affiliates) of this
Agreement, and (b) Sections 1 (Definitions), 7 (Confidentiality and
Publication), 9 (Royalty Reports; Payments; Audits), 10 (Indemnification;
Limitation of Liability; Insurance), 12 (Term and Termination) and 13
(Miscellaneous) of the Master Agreement.  Section 8.2.7 (Royalty Floor) shall
survive any termination or expiration of this Agreement with respect to
royalties accruing prior to such termination or expiration. Section 9 of the
Master Agreement (Royalty Reports; Payments; Audit) shall survive for so long as
any royalties are due under this Agreement plus [***] years. Except as otherwise
set forth in this Section 11, upon termination or expiration of this Agreement
in their entirety (i.e., with respect to all Global AT3 Licensed Products), all
rights and obligations of the Parties under this Agreement shall cease, but, for
clarity, such expiration or termination of this Agreement shall not result in
the termination or expiration of the Master

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

53

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Agreement or any License Terms.  Upon termination or expiration of this
Agreement with respect to any particular Global AT3 Licensed Product, all rights
and obligations of the Parties under this Agreement with respect to such Global
AT3 Licensed Product shall cease, but such termination or expiration shall not
affect the Parties’ rights and obligations under this Agreement with respect to
any other Global AT3 Licensed Product.

12.

INDEMNIFICATION; LIMITATION OF LIABILITY; INSURANCE

12.1Indemnification; Limitation of Liability; Insurance

.   With respect to Sections 10.1 through 10.6 (inclusive) of the Master
Agreement, the terms “Collaboration Products” and “Global Licensed Products” as
referenced in the Master Agreement shall be deemed to include the Global AT3
Licensed Products.  Notwithstanding the foregoing, with respect to any Losses
(as defined in the Master Agreement) arising out of any Third Party product
liability claim arising from the Development or Commercialization of a Global
AT3 Licensed Product, such Losses shall be borne [***] percent ([***]%) by each
of Genzyme and Alnylam on a global basis; provided, however that such
obligations of each Party shall be subject to the exceptions set forth in
Sections 10.1 and 10.2 of the Master Agreement.

13.

PERFORMANCE BY AFFILIATES

13.1Use of Affiliates

. Each Party acknowledges and accepts that the other Party may exercise its
rights and perform its obligations under this Agreement either directly or
through one or more of its Affiliates. A Party’s Affiliates will have the
benefit of all rights (including all licenses) of such Party under this
Agreement. Accordingly, in this Agreement “Genzyme” will be interpreted to mean
“Genzyme and/or its Affiliates” and “Alnylam” will be interpreted to mean
“Alnylam and/or its Affiliates” where necessary to give each Party’s Affiliates
the benefit of the rights provided to such Party in this Agreement; provided,
however, that in any event each Party will remain responsible for the acts and
omissions, including financial liabilities, of its Affiliates.

13.2Future Acquisition of a Party or its Business

. [***].

13.3Acquired Programs

.

[***]

14.

PRESS RELEASE

14.1Press Release

.  Following the execution of this Agreement, the Parties shall issue a joint
press release in such form as mutually agreed by the Parties.  Notwithstanding
anything to the contrary in Section 7 of the Master Agreement, thereafter,
Genzyme may issue a press release or make a public disclosure relating to (i)

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

54

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

the results of any Clinical Studies with respect to a Global AT3 Licensed
Product and (ii) Genzyme’s Development, Manufacturing, or Commercialization
activities hereunder, provided that such press release or public disclosure does
not disclose Confidential Information of Alnylam.  [***]. Notwithstanding the
foregoing, Alnylam may not issue any press release or make a public disclosure
relating to Genzyme’s activities with respect to any Global AT3 Licensed Product
without the prior review and approval of Genzyme, unless required by applicable
Law, including by the rules or regulations of the United States Securities and
Exchange Commission or similar regulatory agency in a country other than the
United States or of any stock exchange or listing entity.




 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

55

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

15.

ENTIRE AGREEMENT; AMENDMENTS.  

15.1Entire Agreement; Amendments

. This Agreement, the Exclusive TTR License and Amendment No. 2 contain the
entire understanding of the Parties with respect to the subject matter hereof,
and supersede all previous arrangements with respect to the subject matter
hereof, whether written or oral.  This Agreement may be amended, or any term
hereof modified, only by a written instrument duly-executed by authorized
representatives of both Parties hereto.  

[Remainder of page intentionally left blank]

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

56

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Execution
Date.

GENZYME CORPORATION

ALNYLAM PHARMACEUTICALS, INC.

BY:  /s/ William J. Sibold________________

NAME:   William J. Sibold_______________

TITLE:   CEO of Genzyme Corporation_____

BY:  /s/ John M. Maraganore_________

NAME: John M. Maraganore, Ph.D.

TITLE: Chief Executive Officer

 

 

 

Signature Page to ALN-AT3 Global License Terms

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

Exhibit A

 

HIGH LEVEL TRANSITION OUTLINE

 

ALN-AT3 (FITUSIRAN)

 

This High Level Transition Summary outlines certain categories of deliverables
and general transfer procedures anticipated to be included in the Transition
Plan to be developed by the Joint Transition Team after the Execution Date in
accordance with this Agreement.  Additional categories of deliverables or
procedures may be identified after the Execution Date and included in the
Transition Plan, and the omission of such additional category of deliverables or
procedures from this Transition Summary shall not constitute a basis for
excluding them from the Transition Plan.  

 

In addition to those activities to be conducted under the Transition Plan,
during the Transition Period and until such clinical programs are fully
transferred to Genzyme subject in all cases to Section 2.2 (Transition) of the
Agreement and the Transition Plan, Alnylam will continue to conduct each
existing or contemplated ALN-AT3 clinical program in the ordinary course,
including with respect to program management, medical monitoring, data
collection and management, site management, and site and investigator
management.

 

[***]

 

 

 




 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

SCHEDULE 1.2.8

ALNYLAM CORE TECHNOLOGY PATENTS

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 57 pages were omitted.

 

[***]

 

 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

SCHEDULE 1.2.13

ALNYLAM PRODUCT-SPECIFIC PATENTS

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 2 pages were omitted.

 

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

SCHEDULE 9.1

DISCLOSURE SCHEDULE

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 1 page was omitted.

 

[***]

 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

SCHEDULE 9.1.12

(A) EXISTING ALNYLAM IN-LICENSES

[***]




 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

(B) ADDITIONAL ALNYLAM IN-LICENSES

[***]

 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

SCHEDULE 9.4.1(d)

EXCEPTIONS TO EXCLUSIVITY

Confidential Materials omitted and filed separately with the Securities and
Exchange Commission. A total of 1 page was omitted.

 

[***]

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 

--------------------------------------------------------------------------------

ALN-AT3 Global License Terms

 

 

SCHEDULE 10.7

TRADEMARKS

 

Trademark

Region

Application #

Filing Date

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

[***]

 

 

 

 

CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[***]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT UNDER RULE 24b-2 OF THE SECURITIES EXCHANGE
ACT OF 1934.

 